Exhibit 10.3.1





--------------------------------------------------------------------------------



Published Deal CUSIP Number: 92276LBB2
Published Revolver Facility CUSIP Number: 92276LBC0
Published Term Loan A Facility CUSIP Number: 92276LBE6
Published Term Loan B Facility CUSIP Number: 92276LBD8
Published Term Loan B (CAD) Facility CUSIP Number: 92276LBF3
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
Dated as of April 25, 2017

among
VENTAS REALTY, LIMITED PARTNERSHIP,
VENTAS SSL ONTARIO II, INC.,
VENTAS SSL ONTARIO III, INC.,
VENTAS CANADA FINANCE LIMITED,
VENTAS UK FINANCE, INC.,
VENTAS EURO FINANCE, LLC,
as Borrowers,
VENTAS, INC.,
as Guarantor,
THE LENDERS PARTY HERETO FROM TIME TO TIME,
BANK OF AMERICA, N.A.,
as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC,
BANK OF TOKYO MITSUBISHI, CITIGROUP GLOBAL MARKETS INC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
PNC BANK, NATIONAL ASSOCIATION, RBC CAPITAL MARKETS,
THE TORONTO-DOMINION BANK, UBS SECURITIES LLC, and
WELLS FARGO BANK, N.A.,
as Joint Lead Arrangers
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

BARCLAYS BANK PLC, BANK OF TOKYO MITSUBISHI,
CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
PNC BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA,
TD BANK, N.A., UBS AG, STAMFORD BRANCH, and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents

BANK OF NOVA SCOTIA, BMO HARRIS BANK, N.A.,
BBVA COMPASS BANK, CREDIT SUISSE,
MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents

--------------------------------------------------------------------------------





64069629

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    
 
Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
37


1.03
Accounting Terms
37


1.04
Rounding
38


1.05
Exchange Rates; Currency Equivalents
38


1.06
Additional Alternative Currencies
39


1.07
Change of Currency
40


1.08
Times of Day; Rates
40


1.09
Letter of Credit Amounts
40


1.10
Electronic Execution of Assignments and Certain Other Documents
40


Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
41


2.01
Commitments
41


2.02
Borrowings, Conversions and Continuations of Loans
43


2.03
Letters of Credit
48


2.04
Swing Line Loans
57


2.05
Negotiated Rate Loans
60


2.06
Prepayments
62


2.07
Termination or Reduction of Revolving Commitments
65


2.08
Repayment
65


2.09
Interest
66


2.10
Fees
67


2.11
Computation of Interest and Fees
68


2.12
Evidence of Debt
68


2.13
Payments Generally; Administrative Agent’s Clawback
69


2.14
Sharing of Payments by Lenders
70


2.15
Extension of Revolving Maturity Date
71


2.16
Increase in Revolving Commitments; Addition of Incremental Term Loan Facilities
72


2.17
Cash Collateral
74


2.18
Defaulting Lenders
75


2.19
Joint and Several Liability
77


2.20
Appointment of Parent Borrower as Agent for Credit Parties
79


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
80


3.01
Taxes
80


3.02
Illegality
84


3.03
Inability to Determine Rates
85


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
86


3.05
Compensation for Losses
87


3.06
Mitigation Obligations; Replacement of Lenders
88





i
64069629

--------------------------------------------------------------------------------





3.07
Survival
89


Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
89


4.01
Conditions of Effectiveness
89


4.02
Conditions to All Credit Extensions
90


Article V. REPRESENTATIONS AND WARRANTIES
91


5.01
Existence, Qualification and Power
91


5.02
Authorization; No Contravention
91


5.03
Governmental Authorization; Other Consents
91


5.04
Binding Effect
92


5.05
Financial Statements; No Material Adverse Effect
92


5.06
Litigation
92


5.07
[Reserved]
93


5.08
Ownership of Property and Valid Leasehold Interests; Liens
93


5.09
Environmental Compliance
93


5.10
Insurance
93


5.11
Taxes
93


5.12
ERISA Compliance
93


5.13
Margin Regulations; Investment Company Act; REIT Status
94


5.14
Disclosure
95


5.15
Compliance with Laws
95


5.16
Sanctions Concerns
95


5.17
Use of Proceeds
95


5.18
Solvency
95


5.19
Taxpayer Identification Number
96


5.20
EEA Financial Institutions
96


5.21
Anti-Money Laundering; Anti-Corruption Laws
96


Article VI. AFFIRMATIVE COVENANTS
96


6.01
Financial Statements
96


6.02
Certificates; Other Information
97


6.03
Notices
99


6.04
Payment of Taxes
99


6.05
Preservation of Existence, Etc.
99


6.06
Maintenance of Properties
99


6.07
Maintenance of Insurance
100


6.08
Compliance with Laws
100


6.09
Books and Records
100


6.10
Inspection Rights
100


6.11
Use of Proceeds
101


6.12
REIT Status
101


6.13
Employee Benefits
101


6.14
Anti-Corruption
101


Article VII. NEGATIVE COVENANTS
102


7.01
Liens
102





ii
64069629

--------------------------------------------------------------------------------





7.02
Investments
103


7.03
Indebtedness
103


7.04
Fundamental Changes
104


7.05
[Reserved]
104


7.06
Restricted Payments
104


7.07
Change in Nature of Business
104


7.08
Transactions with Affiliates
104


7.09
Sanctions; Anti-Money Laundering; Anti-Corruption
105


7.10
Financial Covenants
105


7.11
Canadian Pension Plans
106


Article VIII. EVENTS OF DEFAULT AND REMEDIES
106


8.01
Events of Default
106


8.02
Remedies Upon Event of Default
108


8.03
Application of Funds
109


Article IX. ADMINISTRATIVE AGENT
110


9.01
Appointment and Authority
110


9.02
Rights as a Lender
110


9.03
Exculpatory Provisions
110


9.04
Reliance by Administrative Agent
111


9.05
Delegation of Duties
111


9.06
Resignation of Administrative Agent
112


9.07
Non‑Reliance on Administrative Agent and Other Lenders
113


9.08
No Other Duties, Etc.
113


9.09
Administrative Agent May File Proofs of Claim
113


9.10
Collateral and Guaranty Matters
114


Article X. MISCELLANEOUS
115


10.01
Amendments, Etc.
115


10.02
Notices; Effectiveness; Electronic Communication
117


10.03
No Waiver; Cumulative Remedies
119


10.04
Expenses; Indemnity; Damage Waiver
120


10.05
Payments Set Aside
122


10.06
Successors and Assigns
122


10.07
Treatment of Certain Information; Confidentiality
128


10.08
Right of Setoff
129


10.09
Interest Rate Limitation
130


10.10
Counterparts; Integration; Effectiveness
130


10.11
Survival of Representations and Warranties
130


10.12
Severability
131


10.13
Replacement of Lenders
131


10.14
Governing Law; Jurisdiction; Etc.
132


10.15
Waiver of Jury Trial
133


10.16
No Advisory or Fiduciary Responsibility
133


10.17
USA Patriot Act and Canadian AML Acts Notice
133





iii
64069629

--------------------------------------------------------------------------------





10.18
Delivery of Signature Page
134


10.19
Judgment Currency
134


10.20
No Novation
134


10.21
Exiting Lenders
135


10.22
ENTIRE AGREEMENT
135


10.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
135


Article XI. GUARANTY
135


11.01
The Guaranty
135


11.02
Obligations Unconditional
136


11.03
Reinstatement
137


11.04
Certain Waivers
137


11.05
Remedies
138


11.06
Guaranty of Payment; Continuing Guaranty
138


11.07
Keepwell
138


 
 
 
 
 
 
SCHEDULES
2.01
Commitments and Applicable Percentages
 
2.02
Alternative Currency Participating Lenders
 
2.03
Existing Letters of Credit
 
5.19
Taxpayer Identification Numbers
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
EXHIBITS
Form of
 
 
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C
Negotiated Rate Loan Notice
 
D-1
Revolving Note
 
D-2
Term A Note
 
D-3
Term B Note
 
E
Compliance Certificate
 
F
Assignment and Assumption
 
G
U.S. Tax Compliance Certificates
 





iv
64069629

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
April 25, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (“Parent Borrower”), VENTAS SSL
ONTARIO II, INC., an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO
III, INC., an Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE
LIMITED, a Nova Scotia limited company (“Ventas Canada Finance Limited”), VENTAS
UK FINANCE, INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO
FINANCE, LLC, a Delaware limited liability company (“Ventas Euro Finance”), and
each of the entities from time to time executing a Borrower Joinder Agreement
(together with the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada
Finance Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and
each individually a “Borrower”), VENTAS, INC., a Delaware corporation
(“Ventas”), as guarantor, the lending institutions party hereto from time to
time (each, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of the Existing Credit Agreement (hereafter defined);
WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement in amendment
and restatement of the Existing Credit Agreement, and the Lenders are willing to
do so on the terms and conditions set forth herein; and
WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrowers will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Ventas pursuant to Article XI
hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Article I.

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.


64069629

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Senior Managing Agents, the Swing Line Lenders,
the L/C Issuers and the Alternative Currency Fronting Lenders.
“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $3,000,000,000 and which may
be increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Swiss Franc and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Fronting Lender” means Bank of America or any other
Revolving Lender designated by the Parent Borrower and the Administrative Agent
(such designation shall be consented to by such Revolving Lender), in its
capacity as an Alternative Currency Funding Lender for Revolving Loans
denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America (or such other appointed Revolving Lender) advances to a
Borrower the amount of all such Alternative Currency Participating Lenders’
respective Applicable Percentages of such Revolving Loans in accordance with
Sections 2.02(b) and 2.02(f).
“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lenders,
its Applicable Percentage, and (b) for each Alternative Currency Fronting
Lender, the sum of (i) the Applicable Percentage of such Alternative Currency
Fronting Lender and (ii) such Alternative Currency Fronting Lender’s equal share
of the sum of the respective Applicable Percentages of the Alternative Currency
Participating Lenders.
“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.


2
64069629

--------------------------------------------------------------------------------





“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lenders, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for each Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.
“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Parent Borrower that it is
unable to fund in the applicable Alternative Currency, unless and until such
Revolving Lender delivers to the Administrative Agent and the Parent Borrower a
written notice pursuant to Section 2.02(f)(ix) requesting that such Revolving
Lender’s designation be changed to an Alternative Currency Funding Lender with
respect to such Alternative Currency.
“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of (i)
the Applicable Percentage of the Alternative Currency Fronting Lender in respect
of such Revolving Loan and (ii) the sum of the respective Applicable Percentages
of all of the Alternative Currency Participating Lenders in respect of such
Revolving Loan.
“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).
“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $1,000,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Anti-Money Laundering Law” means (i) all applicable requirements of the
Currency and Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et.
seq., (the Bank Secrecy Act)), as amended by Title III of the USA Patriot Act,
(ii) the Trading with the Enemy Act, (iii) Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (66 Fed. Reg. 49079), any
other enabling legislation, executive order or regulations issued pursuant or
relating thereto and (iv) other applicable federal, foreign, state or local laws
relating to “know your customer” or anti-money laundering rules and regulations.
“Applicable Percentage” means (a) with respect to Revolving Loans (other than
Negotiated Rate Loans), L/C Obligations and Swing Line Loans, for each Revolving
Lender at any time, subject to adjustment as provided in Section 2.18, a
fraction (expressed as a percentage, carried out to the ninth decimal place),


3
64069629

--------------------------------------------------------------------------------





the numerator of which is the amount of such Revolving Lender’s Revolving
Commitment and the denominator of which is the amount of the Aggregate Revolving
Commitments at such time; provided that, if the Revolving Commitment of each
Revolving Lender has been terminated in full or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender shall be determined based on the Applicable Percentage of such Revolving
Lender in effect immediately prior to such termination or expiration, giving
effect to any subsequent assignments; (b) with respect to Negotiated Rate Loans,
for each Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the Outstanding Amount of
such Negotiated Rate Loan held by such Lender at such time and the denominator
of which is the aggregate Outstanding Amount of such Negotiated Rate Loan at
such time; (c) with respect to the Term A Facility, with respect to any Term A
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term A Facility represented by (i) on or prior to the Original Closing Date,
such Term A Lender’s Term A Commitment at such time and (ii) thereafter, the
principal amount of such Term A Lender’s Term A Loans at such time; and (d) with
respect to the Term B Facility, with respect to any Term B Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term B Facility
represented by (i) on or prior to the Original Closing Date, such Term B
Lender’s Term B Commitment at such time and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time. The initial Applicable
Percentages of each Lender are set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, for Revolving Loans, Term A Loans and Term B Loans,
from time to time, the number of basis points per annum set forth in the
following table based upon the Debt Rating as set forth below:
 
 
 
 
Revolving Loans
Term Loans
Pricing Level
 
Debt Ratings
 
Applicable
Rate for Eurocurrency Rate Loans and Letter of Credit Fees
 
Applicable Rate for Base Rate Loans




Applicable Rate for Eurocurrency Rate Loans




Applicable Rate for Base Rate Loans
1
 
≥A+ / ³A1
 
70.0 bps
 
0.0 bps
95.0 bps
0.0 bps
 
 
 
 
 
 
 
 
 
2
 
A / A2
 
77.5 bps
 
0.0 bps
95.0 bps
0.0 bps
 
 
 
 
 
 
 
 
 
3
 
A- / A3
 
82.5 bps
 
0.0 bps
95.0 bps
0.0 bps
 
 
 
 
 
 
 
 
 
4
 
BBB+ / Baa1
 
87.5 bps
 
0.0 bps
105.0 bps
5.0 bps
 
 
 
 
 
 
 
 
 
5
 
BBB / Baa2
 
100.0 bps
 
0.0 bps
120.0 bps
20.0 bps
 
 
 
 
 
 
 
 
 
6
 
BBB- / Baa3
 
120.0 bps
 
20.0 bps
145.0 bps
45.0 bps
 
 
 
 
 
 
 
 
 
7
 
<BBB- /
<Baa3 or non-rated
 
155.0 bps
 
55.0 bps


190.0 bps


90.0 bps



4
64069629

--------------------------------------------------------------------------------





“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Parent Borrower’s non-credit enhanced, senior
unsecured long-term debt; provided that (i) if at any time when the Parent
Borrower has only two (2) Debt Ratings, and such Debt Ratings are split, then:
(A) if the difference between such Debt Ratings is one ratings category (e.g.
Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate
per annum that would be applicable if the higher of the Debt Ratings were used,
and (B) if the difference between such Debt Ratings is two or more ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the median of the
applicable Debt Ratings were used and (ii) if at any time when the Parent
Borrower has three (3) Debt Ratings, and such Debt Ratings are split, then: (A)
if the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable
Rate shall be the rate per annum that would be applicable if the highest of the
Debt Ratings were used, and (B) if the difference between such Debt Ratings is
two or more ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch),
the Applicable Rate shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three were used.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.
“Applicable Swing Line Percentage” means with respect to Swing Line Loans, for
each Swing Line Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Swing Line Loans held by such Swing Line Lender at
such time and the denominator of which is the Outstanding Amount of all Swing
Line Loans at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (x) MLPFS and JPMorgan Chase Bank, each in its capacity as a
joint bookrunner and (y) MLPFS, JPMorgan Chase Bank, Barclays Bank PLC, Bank of
Tokyo Mitsubishi, Citigroup Global Markets Inc., Credit Agricole Corporate and
Investment Bank, PNC Bank, National Association, RBC Capital Markets, The
Toronto-Dominion Bank, UBS Securities LLC, and Wells Fargo Bank, N.A., each in
its capacity as a joint lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


5
64069629

--------------------------------------------------------------------------------





“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Guarantor and its Subsidiaries for the fiscal year ended December 31, 2016
and the related consolidated statements of income or operations, equity and cash
flows for such fiscal year of the Guarantor and its Subsidiaries, including the
notes thereto.
“Australian Dollar” means the lawful currency of the Commonwealth of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.
“Bankruptcy Plan” has the meaning specified in Section 10.06(g)(iv).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.


6
64069629

--------------------------------------------------------------------------------





“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Bookrunners” means MLPFS and JPMorgan Chase Bank, each in its capacity as a
joint bookrunner.
“Borrower Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which one or
more Persons deemed acceptable by the Administrative Agent in its reasonable
discretion become party to this Agreement and the other Loan Documents as a
Borrower; provided that (i) the Borrowers shall notify the Administrative Agent
not less than fifteen Business Days (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion) prior to the effectiveness of
each such joinder agreement and (ii) as a condition to becoming a Borrower under
this Agreement, such Person shall promptly deliver to the Administrative Agent
(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer authorized to act as a Responsible Officer in connection
with this Agreement and the other Loan Documents, (ii) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Credit Party is duly organized or formed, and that each Credit Party
is validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization and in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, (iii) such documentation and
other information as the Administrative Agent or any Lender may reasonably
request that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and (iv) favorable opinions of domestic and/or
foreign counsel to such Person addressed to the Administrative Agent and each
Lender.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Committed Borrowing, a Term A Borrowing, a Term B Borrowing,
a Swing Line Borrowing or a Negotiated Rate Borrowing, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


7
64069629

--------------------------------------------------------------------------------





(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).
“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined in Section
147.1(1) of the Income Tax Act (Canada) in respect of which a Credit Party or
any Subsidiary has any obligation or contingent obligation.
“Canadian Dollar” and “CAD” mean the lawful currency of Canada.
“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or any similar legislation in any other jurisdiction of
Canada for employees in Canada and former employees in Canada of the Credit
Parties or any of their Subsidiaries.
“Canadian Term B Borrowing” means a borrowing consisting of simultaneous
Canadian Term B Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Canadian Term B
Lenders pursuant to Section 2.01(c)(ii).
“Canadian Term B Commitment” means, as to each Canadian Term B Lender, its
obligation to make Canadian Term B Loans to the Borrowers pursuant to Section
2.01(c)(ii) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Canadian Term B Lender’s name on
Schedule 2.01 under the caption “Canadian Term B Commitment” or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Canadian Term B Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Canadian Term B Facility” means, at any time, (a) on or prior to the Original
Closing Date, the aggregate amount of the Canadian Term B Commitments at such
time and (b) thereafter, the aggregate principal amount of the Canadian Term B
Loans of all Canadian Term B Lenders outstanding at such time.
“Canadian Term B Lender” means (a) at any time on or prior to the Original
Closing Date, any Lender that has a Canadian Term B Commitment at such time and
(b) at any time after the Original Closing Date, any Lender that holds Canadian
Term B Loans at such time.
“Canadian Term B Loan” means an advance made by any Canadian Term B Lender under
the Canadian Term B Facility.


8
64069629

--------------------------------------------------------------------------------





“Capitalization Rate” means 9.0% for all properties that were owned as of April
17, 2002, and that continue to be owned as of the date of determination, by any
member of the Consolidated Group.
“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers, the Swing Line Lenders or the Alternative Currency Fronting Lenders (as
applicable) and the Revolving Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, Obligations in respect of Revolving
Loans denominated in Alternative Currencies, or obligations of Revolving Lenders
to fund participations in respect thereof (as the context may require), cash or
deposit account balances or, if the L/C Issuer(s), the Swing Line Lender(s) or
the Alternative Currency Fronting Lender(s) (as applicable) benefitting from
such collateral shall agree in its or their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer(s), the
Swing Line Lender(s) or the Alternative Currency Fronting Lender(s) (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or a
United States Governmental Authority, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Ventas entitled to vote for members of the board of directors or equivalent
governing body of Ventas on a fully‑diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right) and the Borrowers shall not have repaid all of the outstanding
Obligations in full in cash, Cash Collateralized all outstanding Letters of
Credit in an amount equal to one hundred percent (100%) of the then current L/C
Obligations and terminated the Revolving Commitments within forty‑five (45) days
after such Person or Affiliated Group shall have acquired such percentage of
such stock; or


9
64069629

--------------------------------------------------------------------------------





(b)    Ventas ceases to be the sole general partner of the Parent Borrower or
Ventas ceases to own, directly or indirectly, sixty percent (60%) or more of the
equity interests in the Parent Borrower; or
(c)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Ventas cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans, Term A Loans or Term B Loans.
“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Co-Documentation Agents” means each of Barclays Bank PLC, Bank of Tokyo
Mitsubishi, Citibank, N.A., Credit Agricole Corporate and Investment Bank, PNC
Bank, National Association, Royal Bank of Canada, TD Bank, N.A., UBS AG,
Stamford Branch, and Wells Fargo Bank, N.A., in the capacity as Co-Documentation
Agent.
“Code” means the Internal Revenue Code of 1986.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Lenders pursuant to Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent, which as
of the Closing Date includes Bank of America’s CashPro Credit Portal),
appropriately completed and signed by a Responsible Officer of the Parent
Borrower.
“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.
“Commitments” means, collectively, the Revolving Commitments, Term A Commitments
and Term B Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


10
64069629

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus (b)
accumulated depreciation and accumulated amortization, in each case, determined
on a consolidated basis in accordance with GAAP; but excluding, in any event,
for purposes hereof, unrealized gains and losses on Swap Contracts reported on a
consolidated balance sheet as accumulated other comprehensive income or loss.
“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.
“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus (b)
scheduled principal payments on Consolidated Total Indebtedness (excluding any
balloon or final payment) during the applicable period, plus (c) cash dividends
and distributions on preferred stock of Ventas, if any, in each case determined
on a consolidated basis in accordance with GAAP; but excluding, in any event,
(i) gains and losses from unwinding or break-funding of Swap Contracts, (ii)
write-offs of unamortized deferred financing fees, (iii) prepayment fees,
premiums and penalties, and (iv) other unusual or non-recurring items as are
reasonably acceptable to the Administrative Agent and the Required Lenders.
“Consolidated Gross Asset Value” means, as of any day for the Consolidated
Group, the sum of (a) the book value of all assets (prior to deduction for
accumulated depreciation and accumulated amortization, but including the effect
of any impairment charges, as reflected in the consolidated financial statements
of the Consolidated Group prepared as of such date in accordance with GAAP)
excluding properties that were owned as of April 17, 2002, and that continue to
be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) an amount equal to the quotient of Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended attributable
to properties that were owned as of April 17, 2002, and that continue to be
owned as of the date of determination, by any member of the Consolidated Group
divided by the Capitalization Rate, minus (c) goodwill and other Intangible
Assets.
“Consolidated Group” means Ventas and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.


11
64069629

--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.
“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event and without duplication, (a) the income or loss of any
Person that is not a member of the Consolidated Group in which any member of the
Consolidated Group has an equity investment or comparable interest, except to
the extent of the amount of dividends or other distributions actually paid to
members of the Consolidated Group by such Person during such period, (b) the
income or loss of any Person accrued prior to the date that it became a member
of the Consolidated Group or that such Person’s assets were acquired by a member
of the Consolidated Group (except as otherwise required in connection with
Section 1.03), (c) any net after tax gains or losses attributable to sales of
non-current assets out of the ordinary course of business and write-downs of
non-current assets in anticipation of losses to the extent they have decreased
net income and (d) gains and losses from dispositions of depreciable real estate
investments, impairment charges, the early extinguishment of debt and
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP and other non-recurring items, including, without limitation, charges
resulting from settlement of options to repurchase remarketable bonds and other
similar charges.
“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest on assets owned or leased by a member of
the Consolidated Group; provided, that in no event shall the Obligations
constitute “Consolidated Secured Debt” solely as a result of any security
interest granted to the Administrative Agent, any L/C Issuer or any Swing Line
Lender, solely in any Cash Collateral or any account or other property,
including proceeds thereof, established for the purpose of securing obligations
in respect of Letters of Credit, Swing Line Loans, exchange rate fluctuations or
otherwise to the extent required pursuant to Section 2.17.
“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Gross Asset Value as of such date. Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits to the extent available for the repayment of
Consolidated Secured Debt of the type described in clause (x) (excluding any
such unrestricted cash and cash equivalents and escrow and other deposits used
to determine the Consolidated Unsecured Leverage Ratio as of such date) and
(ii) Consolidated Gross Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).
“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the Indebtedness of the Consolidated Group; provided that Consolidated
Total Indebtedness shall not include security deposits, accounts payable,
accrued liabilities and prepaid rents, any intracompany debt, or dividends and
distributions declared but not payable, each as defined in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Indebtedness outstanding on such
date to (b) Consolidated Gross Asset Value as of


12
64069629

--------------------------------------------------------------------------------





such date. Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, (i) Consolidated Total Indebtedness on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Consolidated Total Indebtedness outstanding on such date
that by its terms is scheduled to mature on or before the date that is
twenty-four (24) months following such date and (y) the aggregate amount of all
unrestricted cash and cash equivalents on such date and escrow and other
deposits to the extent available for the repayment of Consolidated Total
Indebtedness of the type described in clause (x) and (ii) Consolidated Gross
Asset Value shall be adjusted by deducting therefrom the amount by which
Consolidated Total Indebtedness is adjusted under clause (i).
“Consolidated Unencumbered Assets” means, for the Consolidated Group, net real
estate investments, plus, without duplication, loans receivable and marketable
securities of the Consolidated Group, in each case, that are free of any liens,
encumbrances, pledges or negative pledges used to secure, or otherwise provide
credit support for, Indebtedness. For purposes hereof, the term “negative
pledge” shall exclude (i) a covenant that establishes a maximum ratio of
unsecured debt to unencumbered assets, or of secured debt to total assets, or
that otherwise conditions the ability of a member of the Consolidated Group to
encumber its assets upon the maintenance of one or more specified ratios that
limit such member’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
(ii) a requirement that an obligation be secured on an “equal and ratable basis”
to the extent that Indebtedness under the Facilities is secured and (iii) a
covenant relating to the sale of an asset that limits the creation of any lien
pending the closing of the sale thereof.
“Consolidated Unencumbered EBITDA” means, for any period for the Consolidated
Group, the portion of Consolidated EBITDA that is generated by Consolidated
Unencumbered Assets.
“Consolidated Unencumbered Gross Asset Value” means an amount, determined as of
the end of each fiscal quarter, equal to the sum of (a) the book value of all
Consolidated Unencumbered Assets (prior to deduction for accumulated
depreciation and accumulated amortization, but including the effect of any
impairment charges, as reflected in the consolidated financial statements of the
Consolidated Group prepared as of such date in accordance with GAAP) excluding
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) the quotient of Consolidated Unencumbered EBITDA from
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group divided by the Capitalization Rate; provided that the aggregate amount of
Consolidated Unencumbered Gross Asset Value arising from loans receivable and
marketable securities shall be excluded from the calculation of Consolidated
Unencumbered Gross Asset Value to the extent that such amounts exceed, in the
aggregate, 20% of Consolidated Unencumbered Gross Asset Value.
“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.
“Consolidated Unsecured Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (i) Consolidated Unsecured Debt outstanding on such date
to (ii) Consolidated Unencumbered Gross Asset Value as of such date.
Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, (i) Consolidated Unsecured Debt on any date shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Unsecured Debt outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
cash equivalents on such date and escrow and other deposits to the extent
available for the repayment of Consolidated Unsecured Debt of the type described
in clause (x) (excluding any such unrestricted cash and cash equivalents and
escrow and other deposits used


13
64069629

--------------------------------------------------------------------------------





to determine the Consolidated Secured Debt Leverage Ratio as of such date) and
(ii) Consolidated Unencumbered Gross Asset Value shall be adjusted by deducting
therefrom the amount by which Consolidated Unsecured Debt is adjusted under
clause (i).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” means each of the Borrowers and the Guarantor.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate otherwise applicable
to such Loan plus 2% per annum, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans or Alternative Currency Risk Participations, in each case within two
(2) Business Days of the date required to be funded by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the Parent Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more condition precedents to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Parent Borrower, the Administrative Agent, any L/C Issuer or any
Swing Line Lender that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder (unless such notice or public statement states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such notice or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Parent Borrower, to confirm
in writing to the Administrative Agent and the Parent Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the Parent
Borrower), or (d) has, or


14
64069629

--------------------------------------------------------------------------------





has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Parent Borrower, the Administrative Agent, the L/C
Issuers, the Swing Line Lenders and the Alternative Currency Fronting Lenders.
“deemed year” has the meaning specified in Section 2.09(d).
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.
“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee”.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such currency.
“Domestic Borrower” means a Borrower organized under the laws of the United
States, any state thereof or the District of Columbia.
“DQ List” has the meaning specified in Section 10.06(g)(v).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


15
64069629

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Competitor (as defined below), including Kindred Healthcare, Inc., Sunrise
Senior Living, LLC, Atria Senior Living, Inc., Brookdale Senior Living Inc. and
any Person that is specifically identified by name as a Competitor by the Parent
Borrower in a list generally available to the Lenders on the Closing Date, which
list may be updated from time to time after the Closing Date by the Parent
Borrower (but no such update shall become effective until the second Business
Day after it is provided by the Parent Borrower to the Administrative Agent for
dissemination to the Lenders, and no such update shall apply retroactively to a
Person that already acquired and continues to hold (or has and remains committed
to acquire, without giving retroactive effect to any such commitment) an
assignment or participation interest in the Facilities); (B) a prospective
assignee or successor administrative agent (other than a Lender or an Affiliate
of a Lender) which is or has been an adverse party in litigation or other legal
proceedings with, or has threatened, litigation or other legal proceedings
against, any Credit Party and (C) any Affiliate of any Person listed in clause
(A) or (B) above that is either identified to the Administrative Agent in
writing from time to time for distribution to the Lenders, or clearly
identifiable on the basis of such Affiliate’s name (any such Person under this
proviso, a “Disqualified Institution”). For purposes hereof, “Competitor” means
a real estate investment trust investing primarily in healthcare and/or seniors
housing properties, any tenant under a Material Lease, or any other manager of a
property owned or leased by a member of the Consolidated Group. Neither the
Administrative Agent nor any Lender shall have any liability in the event of an
assignment to any Person not then actually known by the Administrative Agent or
such Lender to be a Competitor or a Disqualified Institution under clause (B) of
the first sentence of this definition.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engagement Letter” means the Engagement Letter, dated as of February 28, 2017,
among the Parent Borrower, Bank of America, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and JPMorgan Chase Bank.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


16
64069629

--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of an amendment to a Pension Plan or Multiemployer Plan as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent Borrower or any ERISA Affiliate in excess
of the Threshold Amount.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a)    with respect to any Credit Extension (other than a Base Rate Loan) for
any Interest Period:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date (or such other day as is generally


17
64069629

--------------------------------------------------------------------------------





treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) (or if such day is not a Business Day,
then on the immediately preceding Business Day);
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iv)    denominated in any other non-LIBOR Quoted Currency, the rate per annum
as reasonably designated by the Administrative Agent with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) two (2) Business Days prior to such date for deposits in Dollars being
delivered in the London interbank market with a term of one (1) month commencing
that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurocurrency Rate. Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligation that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Credit Parties hereunder, (a) Taxes
imposed on or measured by its net income (however denominated), franchise taxes,
and branch profits Taxes, in each case (i) imposed as a result of


18
64069629

--------------------------------------------------------------------------------





such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b)  in the case of a Recipient (other than an
assignee pursuant to a request by the Parent Borrower under Section 10.13), any
U.S. withholding Tax that is imposed on amounts payable to such Recipient
pursuant to a law in effect at the time such Recipient becomes a party hereto
(or designates a new Lending Office) or is attributable to such Recipient’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Recipient (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding Tax pursuant to Section 3.01(a); provided that if the
Alternative Currency Fronting Lender is a Foreign Lender, the Alternative
Currency Fronting Lender shall be entitled to receive additional amounts from
the Credit Parties with respect to any withholding Tax imposed on amounts
payable to it pursuant to Section 3.01(a), (c) in the case of a Foreign Lender,
any Canadian federal withholding Taxes imposed on the payment as a result of
such payment having been made to such Foreign Lender that, at the time of making
such payment, (i) is a Person with which a Credit Party does not deal at arm’s
length (for the purposes of the Income Tax Act (Canada)), or (ii) is a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Credit Party or does not deal at arm’s length (for the purposes
of the Income Tax Act (Canada)) with such a “specified shareholder”), (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and (e)
any Taxes imposed under FATCA.
“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and outstanding on the Closing Date and set forth on
Schedule 2.03.
“Existing Credit Agreement” means the Amended and Restated Credit and Guaranty
Agreement, dated as of December 9, 2013 among Ventas Realty, Limited
Partnership, the other borrowers party thereto, the guarantors and lenders party
thereto and Bank of America, N.A., as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time, prior to the
date hereof).
“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).
“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.
“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:
Pricing Level
 
Facility Fee
1
 
10.0 bps
2
 
10.0 bps
3
 
12.5 bps
4
 
15.0 bps
5
 
20.0 bps
6
 
25.0 bps
7
 
30.0 bps





19
64069629

--------------------------------------------------------------------------------





“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code (or any
amended or successor version described in the first parenthetical above), and
any fiscal or regulatory legislation, rules or practices implementing an
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“First Extended Maturity Date” has the meaning specified in Section 2.15(a).
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
“Foreign Borrower” means any borrower under this Agreement, including Ventas SSL
II, Ventas SSL III, Ventas Canada Finance Limited, organized in any jurisdiction
other than the United States (or any political subdivision thereof).
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan or L/C Advance hereunder is a resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, (b) with respect to the
Swing Line Lenders, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof and (c) with respect to the Alternate Currency Fronting Lenders, an
amount equal to such Defaulting Lender’s Alternative Currency Participant’s
Share of all outstanding Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender, less the amount of such
Revolving Loans as to which such Defaulting Lender has funded its Alternative
Currency Risk Participation or as to which such Defaulting


20
64069629

--------------------------------------------------------------------------------





Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning given to such term in Section 11.01.
“Guarantor” means Ventas and any other Person that guarantees the Obligations.
“Guaranty” means the guaranty of the Obligations by the Guarantor pursuant to
Article XI hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


21
64069629

--------------------------------------------------------------------------------





“Honor Date” has the meaning set forth in Section 2.03(b)(v).
“Increase Effective Date” has the meaning set forth in Section 2.16(d).
“Incremental Facilities” has the meaning set forth in Section 2.16(a).
“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).
“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).
“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non‑recourse mortgage debt;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    aggregate net obligations of such Person under Swap Contracts;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), excluding liabilities with respect to earnouts, reimbursements,
true-ups and other similar obligations incurred in connection with the purchase
or sale of assets except to the extent such liabilities are required to appear
on a balance sheet prepared in accordance with GAAP;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six months after the latest Maturity Date
hereunder (other than obligations that can solely be satisfied by delivery of
Equity Interests of such Person), valued, in the case of a redeemable preferred
interest, at the liquidation preference thereof, and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
member of the Consolidated Group and a negative number if such amount would be
owed to a member of the Consolidated Group) and the net obligations under Swap
Contracts shall not be less than zero and (ii) the amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Any liability


22
64069629

--------------------------------------------------------------------------------





will be excluded so long as it is (1) secured by a letter of credit issued for
the benefit of a Credit Party or other member of the Consolidated Group in form
and substance and from a financial institution reasonably acceptable to the
Administrative Agent, but only to the extent no Credit Party or other member of
the Consolidated Group has liability therefor, (2) any obligation (including
obligations under so called “sandwich leases”) against which a third party
indemnified any Credit Party or other member of the Consolidated Group, or
guarantees all loss suffered by any Credit Party or other member of the
Consolidated Group on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Initial Revolving Maturity Date” has the meaning set forth in the definition of
Revolving Maturity Date.
“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
applicable Maturity Date.
“Interest Period” means, (x) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, solely with respect to a Eurocurrency Rate Loan denominated in
Dollars, one week thereafter, as selected by the Parent Borrower in the
applicable Committed Loan Notice, or such other period that is twelve months or
less requested by the Parent Borrower and consented to by all the Lenders
providing such Eurocurrency Rate Loan and (y) as to each Negotiated Rate Loan,
the period commencing on the date such Negotiated Rate Loan is disbursed and
ending on the date not more than one hundred eighty (180) days thereafter as
selected by the Parent Borrower in the applicable Negotiated Rate Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


23
64069629

--------------------------------------------------------------------------------





(iii)    with respect to any Interest Period of one month or greater, the Parent
Borrower may specify in the applicable Committed Loan Notice an alternative date
as the last day of such Interest Period, which date shall be a Business Day not
more than three (3) Business Days prior to or following the date that such
Interest Period would otherwise end pursuant to the preceding clauses (i) and
(ii) (but in no event shall such alternative date be a date in a later calendar
month); and
(iv)    no Interest Period shall, with respect to any Loan, extend beyond the
applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to any such Letter of Credit.
“Joint Venture” means any Person in which any member of the Consolidated Group
directly or indirectly has an ownership interest but is not a Subsidiary.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.


24
64069629

--------------------------------------------------------------------------------





“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Draw Notice” has the meaning specified in Section 2.03(b)(v).
“L/C Issuers” means, collectively, Bank of America and JPMorgan Chase Bank, in
each case in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Reimbursement Date” has the meaning specified in Section 2.03(b)(v).
“Lead Alternative Currency Fronting Lender” means Bank of America in its
capacity as an Alternative Currency Fronting Lender.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Swing Line Lender, each Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable. The term “Lender” may also be used
to refer to a Revolving Lender, a Term A Lender or a Term B Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application, agreement or request, as
applicable, for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the date that is the fifth (5th) day
prior to the Revolving Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(g).
“Letter of Credit Sublimit” means the lesser of the Aggregate Revolving
Commitments and $200,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Revolving Commitments.


25
64069629

--------------------------------------------------------------------------------





“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Term A Loan, a Term B Loan, a Swing
Line Loan or a Negotiated Rate Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Borrower Joinder Agreement and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.17 and the Engagement
Letter.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means any event or condition that (a) has a material
adverse effect on the business, assets, properties, operations or financial
condition of the Credit Parties and their Subsidiaries taken as a whole or
(b) materially impairs the ability of the Credit Parties as a whole to perform
their material obligations under any Loan Document; provided, however, that any
event or condition will be deemed to have a “Material Adverse Effect” if such
event or condition when taken together with all other events and conditions
occurring or in existence at such time (including all other events and
conditions which, but for the fact that a representation, warranty or covenant
is subject to a “Material Adverse Effect” exception, would cause such
representation or warranty contained herein to be untrue or such covenant to be
breached) would result in a “Material Adverse Effect”, even though,
individually, such event or condition would not do so.
“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”
“Material Lease” means any lease in which any member of the Consolidated Group
is the landlord that individually or together with such tenant’s other leases in
which any member of the Consolidated Group is the landlord, requires annual base
rent to be paid to the Consolidated Group in excess of $100,000,000.
“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and (b)
individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.
“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (i)
which, as of the most recent fiscal quarter of the Guarantor for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $100,000,000 of Consolidated EBITDA for the period of four consecutive
fiscal quarters then ended or (ii) which contributed greater than $300,000,000
of Consolidated Gross Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material


26
64069629

--------------------------------------------------------------------------------





Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity satisfies the requirements of
the foregoing sentence.
“Maturity Date” means, as applicable, the Revolving Maturity Date, the Term A
Maturity Date and/or the Term B Maturity Date.
“Maximum Rate” has the meaning specified in Section 10.09.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to a
Borrower by one or more of the Revolving Lenders and of which the Administrative
Agent is given notice by a Negotiated Rate Loan Notice.
“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).
“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).
“Negotiated Rate Loan Notice” means a notice of a Negotiated Rate Loan made
pursuant to Section 2.05, which shall be substantially in the form of Exhibit C
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent, which as of the Closing Date includes Bank
of America’s CashPro Credit Portal), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.
“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances. The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.
“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to assets of such Person securing such
Indebtedness (and, if applicable, in the event such Person owns no assets other
than real estate that secures such Indebtedness and assets incident to ownership
of such real estate (e.g., personal property) and has no other Indebtedness, to
such Person and/or such Person’s Equity Interests), other than in respect of
environmental liabilities, fraud, misrepresentation and other similar matters.
“Notes” means, collectively, the Revolving Notes, Term A Notes and Term B Notes,
and “Note” means any of them individually.


27
64069629

--------------------------------------------------------------------------------





“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrowers arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Borrowers or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Borrowers
under any Swap Contract to which a Lender or any Affiliate of a Lender is a
party and (iii) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means the Closing Date under and as defined in the
Existing Credit Agreement.
“Original Revolving Notes” means the “Revolving Notes” as defined in the
Existing Credit Agreement.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between a Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, or from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document except any such Taxes that are Other Connection Taxes
(other than an assignment made pursuant to Section 3.06(b)).
“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by or on behalf of the Borrowers of
Unreimbursed Amounts or any refinancings thereof; (c) with respect to the Term A
Loans on any date, the Dollar Equivalent of the aggregate outstanding principal


28
64069629

--------------------------------------------------------------------------------





amount thereof; and (d) with respect to the Term B Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Parent Borrower” means Ventas Realty, Limited Partnership, a Delaware limited
partnership.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning specified in Section 10.17.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four (4)
consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this Agreement. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction


29
64069629

--------------------------------------------------------------------------------





shall be deemed to have been paid and retired as of the first day of the
applicable period; (b) in the case of an acquisition, development or
redevelopment, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such acquisition, development or redevelopment shall be included to the extent
relating to any period prior to the date of the subject transaction, and
(ii) Indebtedness incurred in connection with the subject transaction shall be
deemed to have been incurred as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period utilizing the actual
interest rates thereunder or, if actual rates are not ascertainable, assuming
prevailing interest rates hereunder) and (c) in the case of the issuance or
exercise of Equity Interests, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a real estate investment trust as defined in Sections 856‑860 of
the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
a Term A Borrowing, a Term B Borrowing or a conversion or continuation of Loans,
a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice and (d) with respect to a Negotiated Rate Loan, a Negotiated Rate Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations being
deemed “held” by such Revolving Lender for purposes of this definition) and (b)
aggregate unused Revolving Commitments; provided that (i) the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of the Required Lenders and (ii) the Alternative Currency Risk Participations of
any


30
64069629

--------------------------------------------------------------------------------





Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lenders for purposes of making a determination of the Required
Lenders.
“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations, Swing Line Loans and
Alternative Currency Risk Participations being deemed “held” by such Revolving
Lender for purposes of this definition); provided that (i) any Revolving
Commitment of, and the portion of the Total Revolving Outstandings (including
risk participations in Letters of Credit and Swing Line Loans) held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Revolving Lenders, and (ii) the Alternative
Currency Risk Participations of any Defaulting Lender at such time shall be
deemed to be held by the Alternative Currency Fronting Lenders for purposes of
making a determination of the Required Revolving Lenders.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Outstanding Amount of the Term A Facility on such
date; provided that the portion of the Term A Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
A Lenders.
“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Outstanding Amount of the Term B Facility on such
date; provided that the portion of the Term B Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
B Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or any entity authorized to act on behalf of a Credit Party and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Credit Party or entity authorized to act on behalf of
a Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party or entity authorized on behalf of such Credit Party designated in or
pursuant to an agreement between the applicable Credit Party or entity
authorized on behalf of such Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Parent
Borrower.
“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Guarantor’s Equity Interests, or on account of any return of capital to the
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof); provided that dividends to the extent in the form of Equity Interests
shall not constitute Restricted Payments.


31
64069629

--------------------------------------------------------------------------------





“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii)
the date any Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars and, with respect to all
other instances pursuant to Section 2.02(f), the date on which payments in
Dollars are made between the Alternative Currency Fronting Lenders and
Alternative Currency Participating Lenders with respect to such Revolving Loan,
and (iv) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; (b) with respect to any Negotiated Rate Loan
denominated in a currency other than Dollars, each of the following: (i) each
date of a Borrowing of a Negotiated Rate Loan denominated in a currency other
than Dollars, (ii) each date of a continuation of a Negotiated Rate Loan
denominated in a currency other than Dollars, and (iii) such additional dates as
the Administrative Agent shall determine or the applicable Revolving Lenders
shall require; and (c) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the applicable L/C Issuer under such Letter of Credit and (iv) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall determine
or the Required Lenders shall require.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, (c) purchase participations in
Swing Line Loans and (d) if such Lender is an Alternative Currency Participating
Lender with respect to any Alternative Currency, purchase Alternative Currency
Risk Participations in Loans denominated in such Alternative Currency, in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which does not exceed the Dollar amount set forth opposite such Lender’s name in
the column entitled “Revolving Commitment” on Schedule 2.01 or in the Assignment
and Assumption or the New Lender Joinder Agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the Aggregate Revolving
Commitments at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuers and the Swing Line Lenders.
“Revolving Loan” means any extension of credit by a Revolving Lender to the
Borrowers under the Revolving Credit Facility.
“Revolving Maturity Date” means April 25, 2021 (the “Initial Revolving Maturity
Date”), subject to extension in accordance with Section 2.15.
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Lender,
substantially in the form of Exhibit D-1.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or an L/C Issuer, as the case may be, to


32
64069629

--------------------------------------------------------------------------------





be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means, with respect to any Person, any international economic
sanction administered or enforced by the United States Government (including,
without limitation, OFAC), the Canadian Government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Senior Managing Agents” means each of Bank of Nova Scotia, BMO Harris Bank,
N.A., BBVA Compass Bank, Credit Suisse, Mizuho Bank, Ltd., Morgan Stanley Senior
Funding, Inc., and Sumitomo Mitsui Banking Corporation, in their capacity as
Senior Managing Agents.
“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $450,000,000.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” has the meaning provided in Section 11.07.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the applicable L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable L/C Issuer if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided, further that the applicable L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Ventas.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions,


33
64069629

--------------------------------------------------------------------------------





cross‑currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any Master Agreement (as defined
below), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lenders” means each of Bank of America and JPMorgan Chase Bank in
its capacity as a provider of Swing Line Loans, or any successor swing line
lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, which as of the Closing Date includes Bank of
America’s CashPro Credit Portal), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of the Aggregate
Revolving Commitments and $250,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Swiss Franc” means the lawful currency of Switzerland.
“Syndication Agent” means JPMorgan Chase Bank in its capacity as Syndication
Agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.
“TARGET2” means the Trans‑European Automated Real‑time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


34
64069629

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Borrowing” means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term A Lenders pursuant to Section 2.01(b)(i).
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrowers pursuant to Section 2.01(b)(i) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or in the Assignment and Assumption or New Lender Joinder Agreement
pursuant to which such Term A Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The initial aggregate Term A Commitments for all Term A Lenders is USD
$200,000,000.
“Term A Facility” means, at any time, (a) on or prior to the Original Closing
Date, the aggregate amount of the Term A Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A Loans of all Term A
Lenders outstanding at such time.
“Term A Lender” means (a) at any time on or prior to the Original Closing Date,
any Lender that has a Term A Commitment at such time and (b) at any time after
the Original Closing Date, any Lender that holds Term A Loans at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
“Term A Maturity Date” means January 31, 2018.
“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit D-2.
“Term B Borrowing” means, collectively, a Canadian Term B Borrowing and a US
Term B Borrowing.
“Term B Commitment” means, collectively, a Canadian Term B Commitment and a US
Term B Commitment. The initial aggregate Term B Commitments for all Term B
Lenders is USD $800,000,000.
“Term B Facility” means, collectively, the Canadian Term B Facility and the US
Term B Facility.
“Term B Lenders” means, collectively, the Canadian Term B Lenders and the US
Term B Lenders.
“Term B Loan” means an advance made by a Term B Lender under the Term B
Facility.
“Term B Maturity Date” means January 31, 2019.
“Term B Note” means a promissory note made by the Borrowers in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit D-3.
“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.


35
64069629

--------------------------------------------------------------------------------





“Term Commitment” means either a Term A Commitment or a Term B Commitment.
“Term Facilities” means the Term A Facility and the Term B Facility.
“Term Lender” means a Term A Lender or a Term B Lender.
“Term Loan” means a Term A Loan or a Term B Loan.
“Threshold Amount” means $125,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.
“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.
“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.
“Type” means, with respect to a Committed Revolving Loan, Term A Loan or Term B
Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).
“US Term B Borrowing” means a borrowing consisting of simultaneous US Term B
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the US Term B Lenders pursuant to Section
2.01(c)(i).
“US Term B Commitment” means, as to each US Term B Lender, its obligation to
make US Term B Loans to the Borrowers pursuant to Section 2.01(c)(i) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such US Term B Lender’s name on Schedule 2.01 under the
caption “US Term B Commitment” or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such US Term B Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“US Term B Facility” means, at any time, (a) on or prior to the Original Closing
Date, the aggregate amount of the US Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the US Term B Loans of all US
Term B Lenders outstanding at such time.


36
64069629

--------------------------------------------------------------------------------





“US Term B Lender” means (a) at any time on or prior to the Original Closing
Date, any Lender that has a US Term B Commitment at such time and (b) at any
time after the Original Closing Date, any Lender that holds US Term B Loans at
such time.
“US Term B Loan” means an advance made by any US Term B Lender under the US Term
B Facility.
“Ventas” means Ventas, Inc., a Delaware corporation, and its permitted
successors.
“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Guarantor
that is not a special purpose entity.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


37
64069629

--------------------------------------------------------------------------------





1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried in accordance with GAAP, excluding the
effects of FASB ASC 825 on financial liabilities.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Pro Forma Basis. Determinations of compliance with the financial
covenants hereunder shall be made on a Pro Forma Basis.
1.04    Rounding.
Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding‑up if there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalents and/or Alternative Currency Equivalents of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies or
Dollars. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be its Dollar Equivalent as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter


38
64069629

--------------------------------------------------------------------------------





of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct.
1.06    Additional Alternative Currencies.
(a)    The Borrowers may from time to time request that Revolving Loans to be
made as Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Revolving Loans as Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent, any Revolving Lender that consents to make
such Eurocurrency Rate Loans in such currency in accordance with the terms of
this Section 1.06 and each Alternative Currency Fronting Lender; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable L/C Issuer issuing such Letter of Credit.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date (but not less than eleven (11) Business
Days prior) as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Revolving Loans to be made as Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify each L/C Issuer thereof. Each Revolving Lender (in the case of any such
request pertaining to Revolving Loans to be made as Eurocurrency Rate Loans) or
the applicable L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of such Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Revolving Lender or an L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or L/C Issuer, as the
case may be, to permit Revolving Loans to be made as Eurocurrency Rate Loans, or
Letters of Credit to be issued, in such requested currency. If the
Administrative Agent and Required Revolving Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Parent Borrower and the Revolving Lenders and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and any L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Parent Borrower and the Revolving Lenders and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
all purposes with respect to Letters of Credit issued solely by such


39
64069629

--------------------------------------------------------------------------------





L/C Issuer. If the Administrative Agent shall fail to obtain consent from any
Revolving Lender to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Parent
Borrower and the Revolving Lenders.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to such change in
currency.
1.08    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rates thereto.
1.09    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).
1.10    Electronic Execution of Assignments and Certain Other Documents.


40
64069629

--------------------------------------------------------------------------------





The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
with this Agreement and the transactions contemplated hereby or thereby
(including Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, but subject to the agreements set forth in Section 10.02, neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it;
and provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.
ARTICLE II.    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
(a)    Committed Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Committed Revolving Loan”) to the Borrowers in Dollars or (subject
to the provisions of Section 2.02(f)) in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Committed Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Committed Revolving Loans of any Revolving Lender (less, with
respect only to each Alternative Currency Fronting Lender, such Lender’s equal
share of the aggregate Alternative Currency Risk Participations in all Committed
Revolving Loans denominated in Alternative Currencies), plus, with respect only
to the Alternative Currency Participating Lenders, the Outstanding Amount of
such Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting
Lenders, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, (iii) the aggregate Outstanding
Amount of all Committed Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (iv) the aggregate
Outstanding Amount of all Committed Revolving Loans fronted by the Alternative
Currency Fronting Lenders shall not exceed $25,000,000. Within the limits of
each Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.06, and reborrow under this Section 2.01. Committed Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.


41
64069629

--------------------------------------------------------------------------------





(b)    Term A Loans.
(i)    Term A Loans. Subject to the terms and conditions set forth in the
Existing Credit Agreement, each Term A Lender severally made a single loan to
the Borrowers on the Original Closing Date in Dollars in an amount not exceeding
such Term A Lender’s Term A Commitment; provided that on and after the Closing
Date, (i) the aggregate Outstanding Amount of all Term A Loans shall not exceed
TWO HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000), subject to increase as
provided in Section 2.16, and (ii) the Outstanding Amount of all Term A Loans
made by any Term A Lender shall not exceed such Term A Lender’s Term A
Commitment. As of the Closing Date, the aggregate Outstanding Amount of all Term
A Loans is $200,000,000.00.
(ii)    Any Term A Loans repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding anything to the contrary contained herein, each Term A Lender
may, at its option, fulfill its obligations to make any Term A Loan available to
the Borrowers by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.
(c)    Term B Loans.
(i)    US Term B Loans. Subject to the terms and conditions set forth in the
Existing Credit Agreement, each US Term B Lender severally made a single loan to
the Borrowers on the Original Closing Date in Dollars in an amount not exceeding
such US Term B Lender’s US Term B Commitment; provided that on and after the
Closing Date, (i) the aggregate Outstanding Amount of all US Term B Loans shall
not exceed TWO HUNDRED SEVENTY-EIGHT MILLION FIVE HUNDRED EIGHTY-SIX THOUSAND
FOUR HUNDRED EIGHTY AND NO/100 DOLLARS ($278,586,480), subject to increase as
provided in Section 2.16, (ii) the aggregate Outstanding Amount of all Term B
Loans shall not exceed the aggregate Term B Commitment of all Term B Lenders and
(iii) the Outstanding Amount of all Term B Loans made by any US Term B Lender
shall not exceed such US Term B Lender’s Term B Commitment. As of the Closing
Date, the aggregate Outstanding Amount of all US Term B Loans is
$278,586,480.00.
(ii)    Canadian Term B Loans. Subject to the terms and conditions set forth in
the Existing Credit Agreement, each Canadian Term B Lender severally made a
single loan to the Borrowers on the Original Closing Date in Canadian Dollars in
an amount not exceeding such Canadian Term B Lender’s Canadian Term B
Commitment; provided that on and after the Closing Date, (i) the aggregate
Outstanding Amount of all Canadian Term B Loans shall not exceed ONE HUNDRED
TWENTY-FOUR MILLION FOUR HUNDRED THOUSAND AND NO/100 CANADIAN DOLLARS (CDN
$124,400,000), subject to increase as provided in Section 2.16, (ii) the
aggregate Outstanding Amount of all Term B Loans shall not exceed the aggregate
Term B Commitment of all Term B Lenders and (iii) the Outstanding Amount of all
Term B Loans made by any Canadian Term B Lender shall not exceed such Canadian
Term B Lender’s Term B Commitment. As of the Closing Date, the aggregate
Outstanding Amount of all Canadian Term B Loans is CDN $124,400,000.00.
(iii)    Any Term B Loans repaid or prepaid may not be reborrowed. Term B Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding anything to the contrary contained herein, each Term B Lender
may, at its option, fulfill its obligations to make any Term B Loan available to
the Borrowers by causing any foreign or domestic branch or


42
64069629

--------------------------------------------------------------------------------





Affiliate of such Lender to make such Loan; provided that the exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Committed Borrowing, each Term A Borrowing, each Term B Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Parent Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone, or (B)
a Committed Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan Notice.
Each such notice must be received by the Administrative Agent not later than
12:00 Noon (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or Canadian Dollars or of any conversion of Eurocurrency
Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4) Business
Days (or five (5) Business Days in the case of a Special Notice Currency or
Australian Dollars) prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Loans denominated in Alternative Currencies (other than
Canadian Dollars), and (iii) on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Parent Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week or one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or Canadian Dollars, or (ii) five Business Days (or six
Business Days in the case of a Special Notice Currency or Australian Dollars)
prior to the requested date of such Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies (other than Canadian Dollars),
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies (other than Canadian Dollars),
the Administrative Agent shall notify the Parent Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount the Dollar Equivalent of
which is $1,000,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(b) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount the Dollar Equivalent of which is
$500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) the name of the Borrower, (ii)
whether such Borrower is requesting a Committed Borrowing, a Term A Borrowing, a
Term B Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type and Class of Loans to be borrowed or continued or to
which existing Loans are to be converted, (vi) if applicable, the duration of
the Interest Period with respect thereto and (vii) the currency of the Loans to
be borrowed or continued. If the Parent Borrower fails to specify a currency in
a Committed Loan Notice with respect to a Committed Borrowing, then the
applicable Loans shall be made in Dollars. If the Parent Borrower fails to
specify a Type of Loan in a Committed Loan Notice with respect to a Committed
Borrowing or if the Parent Borrower fails to give a timely notice requesting a
conversion or continuation of a Revolving Loan, then the applicable Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely


43
64069629

--------------------------------------------------------------------------------





request a continuation of Committed Revolving Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. If the Parent
Borrower fails to specify a Type of Loan in a Committed Loan Notice with respect
to a Term Borrowing or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation of a Term Borrowing, then the applicable
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Canadian Term
B Borrowings, such Loans shall be continued as Eurocurrency Rate Loans with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the relevant Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice requesting a Committed
Borrowing denominated in Dollars or in an Alternative Currency with respect to
which the Administrative Agent has not received notice that any Revolving Lender
is an Alternative Currency Participating Lender, the Administrative Agent shall
promptly notify each applicable Revolving Lender of the amount (and currency) of
its Applicable Percentage of the applicable Committed Revolving Loans. Following
receipt of a Committed Loan Notice requesting a Committed Borrowing denominated
in an Alternative Currency with respect to which the Administrative Agent and
the Parent Borrower have received notice that one or more Revolving Lenders is
an Alternative Currency Participating Lender, the Administrative Agent shall on
or prior to the next following Business Day notify (i) each Alternative Currency
Funding Lender of both the Dollar Equivalent and the Alternative Currency
Equivalent of its Alternative Currency Funding Applicable Percentage, (ii) the
Alternative Currency Fronting Lender of both the Dollar Equivalent and the
Alternative Currency Equivalent of the aggregate Alternative Currency Risk
Participations in such Committed Borrowing, (iii) each Alternative Currency
Participating Lender of both the Dollar Equivalent and the Alternative Currency
Equivalent of its Alternative Currency Risk Participation in such Committed
Borrowing, and (iv) all Revolving Lenders and the Parent Borrower of the
aggregate Alternative Currency Equivalent and the Dollar Equivalent of such
Committed Borrowing and the applicable Spot Rate used by the Administrative
Agent to determine such Dollar Equivalent and Alternative Currency Equivalent.
If no timely notice of a conversion or continuation is provided by the Parent
Borrower, the Administrative Agent shall notify each Revolving Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Committed Revolving Loans denominated in a currency other than Dollars, in each
case as described in the preceding subsection.
In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender or in the case
of a Term Borrowing, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds for the applicable
currency at the Administrative Agent’s Office not later than 2:00 p.m., in the
case of any Committed Revolving Loan denominated in Dollars or in the case of a
Term Borrowing, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Revolving Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. In the case of a Committed Borrowing in an
Alternative Currency with respect to which the Administrative Agent has received
notice that any Revolving Lender is an Alternative Currency Participating
Lender, each Alternative Currency Funding Lender shall make the amount of its
Alternative Currency Funding Applicable Percentage of such Revolving Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than the Applicable Time, on the Business Day specified
in the applicable Committed Loan


44
64069629

--------------------------------------------------------------------------------





Notice. In any event, a Revolving Lender may cause an Affiliate to fund or make
the amount of its Loan available in accordance with the foregoing provisions.
Upon satisfaction or waiver of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the relevant
Borrower (or the account of the Parent Borrower as agent for the relevant
Borrower to the extent such funds are in respect of Loans made to such other
Borrower) on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Parent Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the relevant Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) if the Administrative Agent has
notified the Parent Borrower that the Required Lenders have determined that such
a continuation or conversion is not appropriate, and the Required Lenders may
require that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Parent Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Parent Borrower and the applicable Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all Term A Borrowings,
all Term B Borrowings, all conversions of Loans from one Type to the other, and
all continuations of Loans as the same Type, there shall not be more than twenty
(20) Interest Periods in effect with respect to all Loans.
(f)    Alternative Currency Funding and Participation.
(i)    Subject to all of the terms and conditions set forth in this Agreement,
including the provisions of Section 2.01, and without limitation of the
provisions of this Section 2.02, with respect to any Revolving Loans denominated
in an Alternative Currency with respect to which one or more Revolving Lenders
has given notice to the Administrative Agent that it is an Alternative Currency
Participating Lender, (A) each Revolving Lender agrees from time to time on any
Business Day during the Availability Period to fund its Applicable Percentage of
Revolving Loans denominated in an Alternative Currency with respect to which it
is an Alternative Currency Funding Lender; and (B) each Revolving Lender
severally agrees to acquire an Alternative Currency Risk Participation in
Revolving Loans denominated in an Alternative Currency with respect to which it
is an Alternative Currency Participating Lender.
(ii)    Each Revolving Loan denominated in an Alternative Currency shall be
funded upon the request of the Parent Borrower in accordance with Section
2.02(b). Immediately upon the funding by each Alternative Currency Fronting
Lender of its Alternative Currency Funding Applicable


45
64069629

--------------------------------------------------------------------------------





Percentage of any Revolving Loan denominated in an Alternative Currency with
respect to which one or more Revolving Lenders is an Alternative Currency
Participating Lender, each Alternative Currency Participating Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased (and the
Administrative Agent may apply any Cash Collateral that is available with
respect to such purchase by any Alternative Currency Participating Lender) from
such Alternative Currency Fronting Lender an Alternative Currency Risk
Participation in such Loan in an amount such that, after such purchase, each
Revolving Lender (including the Alternative Currency Funding Lenders, the
Alternative Currency Fronting Lenders and the Alternative Currency Participating
Lenders) will have an Alternative Currency Loan Credit Exposure with respect to
such Revolving Loan equal in amount to its Applicable Percentage of such
Revolving Loan.
(iii)    Upon the occurrence and during the continuance of an Event of Default,
any Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second (2nd)
Business Day preceding the proposed date of funding and payment by Alternative
Currency Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Loans as shall be specified in such notice (the
“Alternative Currency Participation Payment Date”), request each Alternative
Currency Participating Lender to fund the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to such Revolving Loans to
the Administrative Agent on the Alternative Currency Participation Payment Date
in Dollars. Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Revolving Loan (determined at the Spot Rate on the date of advance
of such Revolving Loan) and the applicable Alternative Currency Participation
Payment Date. Any notice given by an Alternative Currency Fronting Lender or the
Administrative Agent pursuant to this subsection may be given by telephone if
immediately confirmed in writing; provided that the absence of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(iv)    On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the Dollar Equivalent of
such Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in Dollars and in
Same Day Funds to the Administrative Agent; provided, however, that no
Alternative Currency Participating Lender shall be (i) responsible for any
default by any other Alternative Currency Participating Lender in such other
Alternative Currency Participating Lender’s obligation to pay such amount and/or
(ii) required to fund an amount under this Section 2.02(f) that would exceed the
amount of such Revolving Lender’s Revolving Commitment. Upon receipt of any such
amounts from the Alternative Currency Participating Lenders, the Administrative
Agent shall distribute such Dollar amounts in Same Day Funds ratably to the
Alternative Currency Fronting Lenders.
(v)    In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the Dollar Equivalent of its
Alternative Currency Risk Participation as provided herein, the Administrative
Agent shall be entitled to recover such amount on behalf of the Alternative
Currency Fronting Lenders on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate. A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.


46
64069629

--------------------------------------------------------------------------------





(vi)    In the event that any Alternative Currency Fronting Lender receives a
payment in respect of any Revolving Loan, whether directly from a Borrower or
otherwise, in which the Alternative Currency Participating Lenders have fully
funded in Dollars their purchase of Alternative Currency Risk Participations,
such Alternative Currency Fronting Lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, the Dollar Equivalent of such Alternative Currency
Participating Lender’s Alternative Currency Participant’s Share of such payment
in Dollars and in Same Day Funds; provided, however, that no Alternative
Currency Fronting Lender shall be responsible for any default by any other
Alternative Currency Fronting Lender in that other Alternative Currency Fronting
Lender’s obligation to pay such amount. If any payment received by an
Alternative Currency Fronting Lender with respect to any Revolving Loan in an
Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as such Alternative
Currency Fronting Lender has distributed such payment to the Administrative
Agent pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
such Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share in Dollars of the amount to be returned; provided,
however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender’s obligation to pay such amount.
(vii)    Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against any Alternative Currency Fronting Lender, the
Administrative Agent, a Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default; (iii) any adverse change in the
condition (financial or otherwise) of any Credit Party or any of their
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by a
Credit Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
(viii)    In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Revolving Loans denominated
in an Alternative Currency pursuant to this Section 2.02(f) be construed as a
loan or other extension of credit by such Alternative Currency Participating
Lender to a Borrower, any Revolving Lender or the Administrative Agent nor (ii)
this Agreement be construed to require any Revolving Lender that is an
Alternative Currency Participating Lender with respect to a specific Alternative
Currency to make any Revolving Loans in such Alternative Currency under this
Agreement or any other Loan Document, subject to the obligation of each
Alternative Currency Participating Lender to give notice to the Administrative
Agent and the Parent Borrower at any time such Revolving Lender acquires the
ability to make Revolving Loans in such Alternative Currency.
(ix)    The Administrative Agent shall change a Revolving Lender’s designation
from Alternative Currency Participating Lender to Alternative Currency Funding
Lender with respect to an Alternative Currency for which such Revolving Lender
previously has been designated an Alternative Currency Participating Lender,
upon receipt of a written notice to the Administrative Agent and the Parent
Borrower from such Alternative Currency Participating Lender requesting that its
designation be so changed. Each Alternative Currency Participating Lender agrees
to give such


47
64069629

--------------------------------------------------------------------------------





notice to the Administrative Agent and the Parent Borrower promptly upon its
acquiring the ability to make Revolving Loans in such Alternative Currency.
Schedule 2.02 hereto lists each Alternative Currency Participating Lender as of
the Closing Date in respect of each Alternative Currency.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower, any other Credit Party or any of
their Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the accounts of the Credit Parties
or their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Outstanding Amount of the Committed Revolving Loans of any
Revolving Lender (less, with respect only to each Alternative Currency Fronting
Lender, such Lender’s equal share of the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to each Alternative Currency Participating Lender, such
Lender’s Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lenders
for such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Parent Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Existing Letters
of Credit shall be deemed to have been issued hereunder, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance,
unless the Required Revolving Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date; provided that a Letter of Credit may expire up to one
year beyond the Letter of Credit Expiration Date so long as the Borrowers Cash
Collateralize one hundred and five percent (105%) of the face amount of such
Letter of Credit no later than thirty (30) days prior to the Letter of Credit
Expiration Date.


48
64069629

--------------------------------------------------------------------------------





(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense (for which such L/C Issuer is not otherwise compensated
hereunder) that was not applicable on the Closing Date and that such L/C Issuer
in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(G)    any Revolving Lender is at such time a Defaulting Lender hereunder,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to such L/C Issuer (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.18(a)(iv)) with respect to such Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has Fronting Exposure, as it
may elect in its sole discretion; or
(H)    after giving effect to any L/C Credit Extension with respect to such
Letter of Credit, the L/C Obligations with respect to all Letters of Credit
issued by such L/C Issuer would exceed 50% of the Letter of Credit Sublimit (the
“L/C Commitment Amount”); provided that, subject to the limitations set forth in
the proviso to Section 2.03(a)(i), any L/C Issuer in its sole discretion may
issue Letters of Credit in excess of such L/C Issuer’s L/C Commitment Amount.


49
64069629

--------------------------------------------------------------------------------





(iv)    No L/C Issuer shall amend any Letter of Credit issued by it if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Parent Borrower delivered to a single L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit (including the name of the Person on whose behalf the Letter of Credit is
being requested and which Borrowers will be directly liable for the Obligations
arising under such Letter of Credit); and (H) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Parent Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Parent Borrower and, if


50
64069629

--------------------------------------------------------------------------------





not, such L/C Issuer will provide the Administrative Agent with a copy thereof.
Unless an L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or the Parent Borrower, at least one (1) Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall (and shall not, if it has received such a notice), on the requested
date, issue a Letter of Credit for the account of the relevant Borrower or other
Credit Party (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Percentage of the Aggregate
Revolving Commitments times the amount of such Letter of Credit.
(iii)    If the Parent Borrower so requests in a Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a date
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon by the Parent Borrower and such L/C Issuer at the time such Letter
of Credit is issued. Unless otherwise directed by an L/C Issuer, the Parent
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
(except as set forth in Section 2.03(a)(ii)(B)); provided, however, that no L/C
Issuer shall permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Parent Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(v)    Upon examination and determination of compliance with the Letter of
Credit terms and conditions of documents presented by the beneficiary for
payment under any Letter of Credit (which examination and determination shall
not be unreasonably delayed), the applicable L/C Issuer shall promptly notify
the Parent Borrower and the Administrative Agent thereof (such notification
provided by the L/C Issuer to the Parent Borrower and the Administrative Agent
being referred to herein as an “L/C Draw Notice”). In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
applicable L/C Issuer in such Alternative Currency,


51
64069629

--------------------------------------------------------------------------------





unless (A) such L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified the applicable L/C Issuer promptly following receipt of the notice of
drawing that the Borrowers will reimburse the applicable L/C Issuer in Dollars.
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Parent Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If an L/C Draw Notice with respect
to a Letter of Credit is received by the Parent Borrower (x) on or prior to
11:00 a.m. on the date of any payment by an L/C Issuer under a Letter of Credit
issued by it to be reimbursed in Dollars, or the Applicable Time on the date of
any payment by an L/C Issuer under a Letter of Credit issued by it to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), then,
not later than 1:00 p.m. on the Honor Date, the Borrowers shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency or (y) after 11:00 a.m. or the
Applicable Time, as the case may be, on the Honor Date, then, not later than
11:00 a.m. on the first Business Day following the Honor Date, the Borrowers
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency (such date on
which the Borrowers, pursuant to clauses (x) and (y) of this sentence, are
required to reimburse the L/C Issuer for a drawing under a Letter of Credit is
referred to herein as the “L/C Reimbursement Date”); provided, however, that if
the L/C Reimbursement Date for a drawing under a Letter of Credit is the
Business Day following the Honor Date pursuant to clause (y) of this sentence,
the Unreimbursed Amount shall accrue interest from and including the Honor Date
until such time as the L/C Issuer is reimbursed in full therefor (whether
through payment by the Borrowers and/or through a Committed Revolving Loan or
L/C Borrowing made in accordance with Section 2.03(b)(vi) or (vii)) at a rate
equal to (A) for the period from and including the Honor Date to but excluding
the first Business Day to occur thereafter, the rate of interest then applicable
to a Revolving Credit Loan that is a Base Rate Loan and (B) thereafter, at the
Default Rate applicable to a Revolving Credit Loan that is a Base Rate Loan.
Interest accruing on the Unreimbursed Amount pursuant to the proviso to the
immediately preceding sentence shall be payable by the Borrowers upon demand to
the Administrative Agent, solely for the account of the L/C Issuer. If the
Borrowers fail to so reimburse the applicable L/C Issuer within the time frames
specified in clause (x) or (y) above, as applicable, the Administrative Agent
shall promptly notify each Revolving Lender of the Honor Date, the L/C
Reimbursement Date (if different from the Honor Date), the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Base Rate Committed
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Committed Revolving Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(b)(v) may be given by
telephone if promptly confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(vi)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the applicable L/C Issuer, in Dollars, at


52
64069629

--------------------------------------------------------------------------------





the Administrative Agent’s Office for Dollar‑denominated payments in an amount
equal to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Revolving Loan to the Borrowers in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars and such funds shall be applied to reimburse
the L/C Issuer for the applicable draw under the applicable Letter of Credit.
(vii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Committed Revolving Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(b)(vi) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.
(viii)    Until each Revolving Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(b) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer.
(ix)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit issued by it, as contemplated by this Section 2.03(b), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Credit Parties, any Subsidiary
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Committed Revolving Loans pursuant to this Section 2.03(b) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Parent Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit issued by it, together with interest as provided
herein.
(x)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(b) by the time specified in Section 2.03(b)(vi), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such


53
64069629

--------------------------------------------------------------------------------





Lender’s Committed Revolving Loan included in the relevant Committed Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (x) shall be conclusive absent manifest error.
(c)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(b), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(b)(v) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause (c)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.
(d)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of


54
64069629

--------------------------------------------------------------------------------





Credit; or any payment made by the applicable L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the applicable L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(e)    Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude a Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by a Borrower that such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of such Letter of Credit, except where any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms have enjoined or restrained, or purported to enjoin or restrain, such L/C
Issuer from making such payment, or such L/C Issuer’s payment under any Letter
of Credit issued by it without presentation to it of a draft, certificates
and/or other documents that substantially comply with the terms and conditions
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
any L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of


55
64069629

--------------------------------------------------------------------------------





any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Any L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(f)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Parent Borrower when a Letter of
Credit is issued by any L/C Issuer (including any such agreement applicable to
an Existing Letter of Credit), the rules of the ISP shall apply to such Letter
of Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(g)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral reasonably satisfactory to
the applicable L/C Issuer pursuant to Section 2.03(a)(iii) shall be payable, to
the maximum extent permitted by applicable Law, to the other Revolving Lenders
in accordance with the upward adjustments, if any, in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.18(a)(iv), with the balance of such fee, if any, retained by the Borrowers, if
they have provided Cash Collateral in respect of such Defaulting Lender’s
Fronting Exposure, or if the Borrowers have not provided Cash Collateral in
respect of such Fronting Exposure, payable to such L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each calendar quarter, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, equal to the greater of (i) a rate per annum equal to 0.125%
computed on the daily amount available to be drawn under such Letter of Credit
and (ii) $500 per annum. The amount of such fronting fees shall be determined on
a quarterly basis in arrears, and due and payable on the first Business Day
after the end of each calendar quarter, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date with
respect to such Letter of Credit and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In


56
64069629

--------------------------------------------------------------------------------





addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit issued by it as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(j)    Letters of Credit Issued for Other Credit Parties or Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, another Credit Party or
a Subsidiary, the Borrowers shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrowers hereby acknowledge that the issuance of Letters of Credit for the
account of other Credit Parties or Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Credit Parties and Subsidiaries.
(k)    Outstanding Letters of Credit. Each L/C Issuer shall deliver to the
Administrative Agent, for distribution to the Revolving Lenders, an accounting
of all Letters of Credit issued by such L/C Issuer and outstanding as of the end
of each fiscal quarter of the Guarantor.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender severally agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) in Dollars to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding its equal share of the amount of the Swing Line Sublimit
and, when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of such Revolving Lender acting as
a Swing Line Lender, may not exceed the amount of such Revolving Lender’s
Revolving Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of the Committed
Revolving Loans of any Revolving Lender (less, with respect only to each
Alternative Currency Fronting Lender, such Lender’s equal share of the aggregate
Alternative Currency Risk Participations in all Revolving Loans denominated in
Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, such Lender’s Alternative Currency Risk Participations in
Revolving Loans denominated in Alternative Currencies advanced by the
Alternative Currency Fronting Lenders for such Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment, (iii) the Outstanding Amount of all Swing Line Loans shall not
exceed the Swing Line Sublimit and (iv) the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. No Swing
Line Lender shall be under any obligation to make any Swing Line Loan if any
Revolving Lender is at such time a Defaulting Lender hereunder, unless such
Swing Line Lender has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to such Swing Line Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate such Swing
Line Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Swing Line Loan then proposed to be made or such Swing Line Loan and all
other Swing Line Loans as to which such Swing Line Lender has Fronting Exposure,
as it may elect in its sole discretion. Within the foregoing limits, and subject
to the other terms and conditions


57
64069629

--------------------------------------------------------------------------------





hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.06, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lenders a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Swing Line Loan Notice. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the Borrower that is requesting a Swing Line Borrowing,
(ii) the aggregate amount to be borrowed, which shall be a minimum of $100,000,
and the amount to be funded by each Swing Line Lender (which shall be 50% of the
aggregate amount to be borrowed), and (iii) the requested borrowing date, which
shall be a Business Day. Following receipt of any Swing Line Loan Notice or
telephonic notice of a request for Swing Line Loans, the Administrative Agent
(by telephone or in writing) shall promptly notify each Swing Line Lender of the
contents thereof. Unless a Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing such Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, each Swing Line Lender will (and will not, if it
has received such notice), not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make its equal share of the amount of
such Swing Line Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for Dollar-denominated payments, and the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the relevant Borrower (or the account of the Parent
Borrower as agent for the relevant Borrower to the extent that the Swing Line
Loan is being made to such other Borrower) on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Parent Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Any Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize each
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Committed Revolving Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of such Swing Line Lender’s ratable portion of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Committed Revolving Loans, but subject to the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02. Such Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the


58
64069629

--------------------------------------------------------------------------------





applicable Swing Line Loan for the account of any Revolving Lender) for the
account of the applicable Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Revolving Loan to the relevant Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.
(ii)    If for any reason any Swing Line Lender’s ratable portion of any Swing
Line Loan cannot be refinanced by Base Rate Committed Revolving Loans in
accordance with Section 2.04(c)(i), the request for Base Rate Committed
Revolving Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Lenders fund its risk participation in the relevant Swing Line
Lender’s ratable portion of such Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of any Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against any Swing Line Lender,
the Credit Parties, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Lender’s ratable portion of such Swing
Line Loan, such Swing Line Lender will distribute to


59
64069629

--------------------------------------------------------------------------------





such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on such Swing Line Lender’s ratable portion of any Swing Line Loan
made by such Swing Line Lender is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Lender shall pay to such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of such Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lenders. The Administrative Agent
shall invoice the Borrowers for interest on all Swing Line Loans. Until each
Revolving Lender funds its Base Rate Committed Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lenders.
(f)    Payments to Swing Line Lenders. The Borrowers shall make all payments of
principal and interest in respect of each Swing Line Loan through the
Administrative Agent for the account of the Swing Line Lenders.
2.05    Negotiated Rate Loans.
(a)    Negotiated Rate Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender, severally and for itself alone, may (but is not
obligated to) make one or more loans (which loans may be made in Dollars or in
any other currency) (each such loan, a “Negotiated Rate Loan”) to the Borrowers
from time to time on any Business Day during the Availability Period in an
aggregate Outstanding Amount not to exceed at any time (i) the Negotiated Rate
Sublimit and (ii) with respect to Negotiated Rate Loans made in a currency other
than Dollars (plus all outstanding Committed Revolving Loans denominated in an
Alternative Currency), the Alternative Currency Sublimit, notwithstanding the
fact that such Negotiated Rate Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Revolving Loans and L/C
Obligations of such Lender may exceed the amount of such Lender’s Revolving
Commitment; provided that Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments; and, provided, further, that Negotiated Rate
Loans shall be available to the Borrowers for periods of one (1) day to one
hundred eighty (180) days, so long as two of the three Debt Ratings from S&P,
Moody’s and Fitch are BBB‑ or better (Baa3 or better in the case of Moody’s). It
is understood that should a Revolving Lender make a Negotiated Rate Loan, it
shall not relieve such Lender from its obligation to make its pro rata share of
any future Committed Revolving Loan even if after making such Committed
Revolving Loan the Outstanding Amount of Committed Revolving Loans and L/C
Obligations of such Lender, together with the Outstanding Amount of its
Negotiated Rate Loans, exceeds the amount of such Lender’s Revolving Commitment.
(b)    Procedure for Negotiated Rate Loans. The Parent Borrower may, from time
to time, approach one or more of the Revolving Lenders to determine whether such
Lender or Lenders will make one or more Negotiated Rate Loans. The Parent
Borrower (for itself or acting as agent on behalf of any other Borrower) and any
Revolving Lender or Revolving Lenders shall, if each of them in their sole
discretion elects to do


60
64069629

--------------------------------------------------------------------------------





so, agree to enter into one or more Negotiated Rate Loans as part of such
proposed Negotiated Rate Borrowing on mutually agreed‑upon terms, including the
Interest Period with respect thereto, and notify the Administrative Agent by
delivering a written Negotiated Rate Loan Notice from the Parent Borrower and
the Revolving Lender or Revolving Lenders proposing to make Negotiated Rate
Loans (i) with respect to Negotiated Rate Loans made in Dollars, before 12:00
Noon on the date of the funding of such Negotiated Rate Loan, which shall be a
Business Day (the “Negotiated Rate Funding Date”) and (ii) with respect to
Negotiated Rate Loans made in a currency other than Dollars, two (2) Business
Days prior to the Negotiated Rate Funding Date. Such Negotiated Rate Loan Notice
shall specify the Borrower that is requesting a Negotiated Rate Loan, the amount
of each Negotiated Rate Loan that such Revolving Lender or Revolving Lenders
will make as part of such proposed Negotiated Rate Borrowing, the Negotiated
Rate Funding Date, the currency of the Negotiated Rate Loan requested, the date
or dates of maturity thereof, which date or dates may not occur after the
Revolving Maturity Date, the rate or rates of interest applicable thereto and
all other terms thereof. Each Negotiated Rate Loan shall be made pursuant to a
Negotiated Rate Loan Notice. In lieu of delivering the written Negotiated Rate
Loan Notice described above, the Parent Borrower may give the Administrative
Agent telephonic notice of any Negotiated Rate Borrowing by the time required
under this clause (b), provided that such telephonic notice shall be confirmed
by delivery of a written Negotiated Rate Loan Notice to the Administrative Agent
by no later than 2:00 p.m. on the date of such telephonic notice.
(c)    Funding of Negotiated Rate Loans in Dollars. No later than 2:00 p.m. on
the Negotiated Rate Funding Date, each applicable Revolving Lender will make
available to the Administrative Agent in Dollars and immediately available funds
at the Administrative Agent’s Office the Negotiated Rate Loan, if any, to be
made by such Lender as part of the Negotiated Rate Borrowing to be made on such
date in the manner provided above. Upon receipt by the Administrative Agent of
all such funds, the Administrative Agent shall disburse to the relevant Borrower
on such date such Negotiated Rate Loan in like funds to such Borrower’s account
(or the account of the Parent Borrower as agent for the relevant Borrower to the
extent such funds are in respect of Negotiated Rate Loans made to such other
Borrower) specified in the relevant Negotiated Rate Loan Notice. The
Administrative Agent may, but shall not be required to, advance on behalf of any
Revolving Lender such Revolving Lender’s Negotiated Rate Loan on the date a
Negotiated Rate Loan is made unless such Revolving Lender shall have notified
the Administrative Agent prior to such date that it does not intend to make
available such Negotiated Rate Loan on such date. If the Administrative Agent
makes such advance, the Administrative Agent shall be entitled to recover such
amount on demand from the Revolving Lender on whose behalf such advance was
made, and if such Revolving Lender does not pay the Administrative Agent the
amount of such advance on demand, the Borrowers shall promptly repay such amount
to the Administrative Agent. Until such amount is repaid to the Administrative
Agent by such Revolving Lender or the Borrowers, such advance shall be deemed
for all purposes to be a Negotiated Rate Loan made by the Administrative Agent.
In such event, if a Revolving Lender has not in fact made its share of the
applicable Negotiated Rate Loan available to the Administrative Agent, then the
applicable Revolving Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Revolving Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans. If the Borrowers and such Revolving Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Revolving Lender that shall have failed to make such payment to the
Administrative Agent.


61
64069629

--------------------------------------------------------------------------------





(d)    Funding of Negotiated Rate Loans in Currencies other than Dollars. No
later than (i) 2:00 p.m. on the Negotiated Rate Funding Date, each applicable
Revolving Lender will make available directly to the relevant Borrower such
Negotiated Rate Loans in the applicable currency either by (A) crediting the
account of the relevant Borrower on the books of such Revolving Lender with the
amount of such funds or (B) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) such
Revolving Lender by the Parent Borrower and (ii) promptly following receipt
thereof, the relevant Borrower or Parent Borrower shall provide the
Administrative Agent written notice of receipt of the proceeds of such
Negotiated Rate Loan.
2.06    Prepayments.
(a)    The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay
Committed Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) two (2) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, (B) four (4)
Business Days (or five (5) Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies or Australian Dollars) (or such shorter
period as the Administrative Agent shall agree) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies (other than
Canadian Dollars) and (C) on the date of prepayment of Base Rate Committed
Revolving Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount the
Dollar Equivalent of which is $500,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Revolving Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Revolving Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Revolving Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment (including, in the event such prepayment is of a
Committed Revolving Loan denominated in an Alternative Currency, each
Alternative Currency Funding Lender’s Alternative Currency Funding Applicable
Percentage of such payment). If such notice is given by the Parent Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each prepayment made pursuant to this clause (a) shall be made ratably among the
Revolving Lenders in accordance with their respective Applicable Percentages of
the Committed Revolving Loans.
(b)    The Borrowers may, upon notice by the Parent Borrower to the Swing Line
Lenders (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount


62
64069629

--------------------------------------------------------------------------------





thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. The Administrative Agent will promptly notify each Swing Line
Lender of the amount of such Swing Line Lender’s Applicable Swing Line
Percentage of such prepayment. If such notice is given by the Parent Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied. Each prepayment made pursuant to this clause (b)
shall be made ratably among the Swing Line Lenders in accordance with their
respective Applicable Swing Line Percentage.
(c)    The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Negotiated Rate Loans in whole or in part without premium or penalty (unless the
relevant Borrower and the applicable Lender have otherwise agreed, in which case
such Negotiated Rate Loan may be prepaid in accordance with such agreement);
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the requested date of prepayment of such Negotiated
Rate Loans; (ii) the Revolving Lender or Revolving Lenders making the Negotiated
Rate Loan have consented to such prepayment; and (iii) unless agreed to by the
applicable Revolving Lender and the Administrative Agent (such consent not to be
unreasonably withheld), any prepayment of Negotiated Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each applicable Revolving Lender of its receipt of
each such notice, and of the amount of such Revolving Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Parent Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied. Any prepayment of a Negotiated Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts as may be agreed to by the relevant Borrower and the
Revolving Lender or Revolving Lenders making such Negotiated Rate Loan.
(d)    If the Administrative Agent notifies the Parent Borrower at any time that
(i) the Total Revolving Outstandings at such time exceed an amount equal to one
hundred and five percent (105%) of the Aggregate Revolving Commitments then in
effect, (ii) the L/C Obligations at such time exceed the Letter of Credit
Sublimit then in effect, (iii) the Swing Line Loans outstanding at such time
exceed the Swing Line Sublimit then in effect, (iv) the Negotiated Rate Loans
outstanding at such time exceed the Negotiated Rate Sublimit then in effect, or
(v) the Outstanding Amount of all Committed Revolving Loans denominated in
Alternative Currencies and Negotiated Rate Loans denominated in a currency other
than Dollars at such time exceeds an amount equal to one hundred and five
percent (105%) of the Alternative Currency Sublimit then in effect, the
Borrowers shall immediately (or within five (5) Business Days in the case of the
Alternative Currency Sublimit) prepay the applicable Revolving Loans or
Negotiated Rate Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that, subject to the
provisions of Section 2.17(a)(iv), the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless after
the prepayment in full of the Committed Revolving Loans, the Swing Line Loans
and the Negotiated Rate Loans, the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.


63
64069629

--------------------------------------------------------------------------------





(e)    The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay Term
A Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three (3) Business Days (or such shorter period as the Administrative Agent
shall agree) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four (4) Business Days (or such shorter period as
the Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Canadian Dollars and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Canadian Dollars shall be in a minimum principal
amount the Dollar Equivalent of which is $500,000 or a whole multiple of
$100,000 in excess thereof; and (iv) any prepayment of Term A Loans that are
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term A Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Term A
Loans. The Administrative Agent will promptly notify each applicable Term A
Lender of its receipt of each such notice, and of the amount of such Term A
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Parent Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, however, that a notice of voluntary prepayment may state that
such notice is conditioned upon an event, such as the effectiveness of other
credit facilities, the receipt of the proceeds from the issuance of Equity
Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Parent Borrower if such condition is not satisfied. Any prepayment of Term A
Loans that are Eurocurrency Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each prepayment made pursuant
to this clause (e) shall be made ratably among the applicable Term A Lenders in
accordance with their respective Applicable Percentages of the applicable Term A
Loans.
(f)    The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay Term
B Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three (3) Business Days (or such shorter period as the Administrative Agent
shall agree) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four (4) Business Days (or such shorter period as
the Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Canadian Dollars and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Canadian Dollars shall be in a minimum principal
amount the Dollar Equivalent of which is $500,000 or a whole multiple of
$100,000 in excess thereof; and (iv) any prepayment of Term B Loans that are
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term B Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Term B
Loans. The Administrative Agent will promptly notify each applicable Term B
Lender of its receipt of each such notice, and of the amount of such Term B
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Parent Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, however, that a notice of voluntary prepayment may state that
such notice is conditioned upon an event, such as the effectiveness of other
credit


64
64069629

--------------------------------------------------------------------------------





facilities, the receipt of the proceeds from the issuance of Equity Interests or
other Indebtedness or the receipt of the proceeds from a Disposition, in which
case such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied. Any prepayment of Term B Loans that are Eurocurrency
Rate Loans shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.18, each prepayment made pursuant to this clause (f) shall be made
ratably among the applicable Term B Lenders in accordance with their respective
Applicable Percentages of the applicable Term B Loans.
2.07    Termination or Reduction of Revolving Commitments.
(a)    Unless previously terminated, the Revolving Commitments will terminate on
the Revolving Maturity Date.
(b)    The Parent Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 Noon five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Parent Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, (A) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of all Letters of Credit would exceed the Letter of Credit
Sublimit, (C) the Outstanding Amount of all Swing Line Loans would exceed the
Swing Line Sublimit, (D) the Outstanding Amount of all Negotiated Rate Loans
would exceed the Negotiated Rate Sublimit or (E) the Outstanding Amount of all
Revolving Committed Loans denominated in Alternative Currencies and Negotiated
Rate Loans denominated in a currency other than Dollars exceeds an amount equal
to one hundred and five percent (105%) of the Alternative Currency Sublimit.
Each notice of termination shall specify such election to terminate and the
effective date thereof. The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Parent
Borrower. Any reduction of the Aggregate Revolving Commitments shall be applied
to the Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. A notice delivered by the Parent Borrower pursuant to this Section
2.07 may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of proceeds
from a Disposition, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
2.08    Repayment.
(a)    The Borrowers shall repay to the Revolving Lenders on the Revolving
Maturity Date, unless accelerated sooner pursuant to Section 8.02, the entire
outstanding principal balance of all Committed Revolving Loans, Swing Line
Loans, Negotiated Rate Loans and all L/C Obligations, together with accrued but
unpaid interest, fees and all other sums with respect thereto.
(b)    The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten (10) Business Days after such Loan is made and (ii) the
Revolving Maturity Date.


65
64069629

--------------------------------------------------------------------------------





(c)    The Borrowers shall repay each Term A Loan on the Term A Maturity Date,
unless accelerated sooner pursuant to Section 8.02, together with accrued but
unpaid interest, fees and all other sums with respect thereto.
(d)    The Borrowers shall repay each Term B Loan on the Term B Maturity Date,
unless accelerated sooner pursuant to Section 8.02, together with accrued but
unpaid interest, fees and all other sums with respect thereto.
2.09    Interest.
(a)    Applicable Interest. Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Committed Revolving Loans; and (iv) each Negotiated Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the amount agreed to between the
relevant Borrower and the Revolving Lender as set forth in the Negotiated Rate
Loan Notice.
(b)    Default Interest.
(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(d)    Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer


66
64069629

--------------------------------------------------------------------------------





days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.
(e)    Alternative Currency Fronting Lenders. Interest on any Revolving Loan in
an Alternative Currency advanced by the Alternative Currency Fronting Lenders
shall be for the benefit of the Alternative Currency Fronting Lenders, and not
any Alternative Currency Participating Lender, until the applicable Alternative
Currency Participating Lender has funded its participation therein to the
Alternative Currency Fronting Lenders.
2.10    Fees.
In addition to certain fees described in subsections (g) and (h) of
Section 2.03:
(a)    Facility Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage of
the Aggregate Revolving Commitments, a facility fee in Dollars equal to the
Facility Fee Rate times the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding Amount of all Committed Revolving Loans, Swing Line Loans,
Negotiated Rate Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.18. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Revolving Loans, Swing Line Loans, Negotiated Rate Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears (calculated on a 360‑day basis) on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the Revolving Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Facility Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Facility Fee Rate separately for
each period during such quarter that such Facility Fee Rate was in effect.
(b)    Other Fees.
(i)    The Borrowers shall pay to the Bookrunners and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Engagement Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, absent manifest
error.
(ii)    The Borrowers shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, absent manifest error.
(c)    Alternative Currency Fronting Fee. The Borrowers shall pay directly to
each Alternative Currency Fronting Lender, for its own account, in Dollars, a
fronting fee with respect to the portion of each Committed Borrowing in an
Alternative Currency advanced by such Alternative Currency Fronting Lender for
an Alternative Currency Participating Lender (but excluding the portion of such
advance constituting the Alternative Currency Fronting Lender’s Applicable
Percentage of such Committed Borrowing as an Alternative Currency Funding
Lender), equal to 0.125% times such portion of such Committed Borrowing,


67
64069629

--------------------------------------------------------------------------------





computed on the Dollar Equivalent of such Committed Borrowing, such fee to be
payable on the date of such Committed Borrowing.
2.11    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate), Canadian Term B Loans and
Loans determined by reference to the CDOR Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360‑day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365‑day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.12    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Subject to the entries in the
Register, which shall be controlling, the accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars


68
64069629

--------------------------------------------------------------------------------





and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal of and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrowers are prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrowers shall make such payment in Dollars in an amount equal to the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein, including without limitation each
Alternative Currency Fronting Lender’s Alternative Currency Funding Applicable
Percentage of any payment made with respect to any Revolving Loan as to which
any Alternative Currency Participating Lender has not funded its Alternative
Currency Risk Participation) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a date other than a Business Day, such due date shall be extended to the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (c)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount in Same Day Funds with interest thereon,
for each day from and including the date such amount is made available to the
relevant Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrowers, the interest rate applicable to the
Loans constituting such Borrowing. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers the amount of
such interest paid by the Borrowers for such period. In the event the Borrowers
pay such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(i)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Parent Borrower
prior to the date on which


69
64069629

--------------------------------------------------------------------------------





any payment is due to the Administrative Agent for the account of the applicable
Lenders or any L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the applicable Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the relevant Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Revolving Loans (including Revolving Loans denominated in
Alternative Currencies in the event they are Alternative Currency Funding
Lenders), to fund participations in Letters of Credit and Swing Line Loans, to
make payments pursuant to Section 10.04(c), to make Term A Loans, to make Term B
Loans, and to fund Alternative Currency Risk Participations (if they are
Alternative Currency Participating Lenders) are several and not joint. The
failure of any applicable Lender to make any Committed Revolving Loan (including
Revolving Loans denominated in an Alternative Currency in the event it is an
Alternative Currency Funding Lender), to fund any such participation, to make
any payment under Section 10.04(c) on any date required hereunder, to make any
Term A Loan or to make any Term B Loan shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed
Revolving Loan (including Revolving Loans denominated in an Alternative Currency
in the event it is an Alternative Currency Funding Lender), to purchase its
participation, to make its payment under Section 10.04(c), to make its Term A
Loan or to make its Term B Loan.
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans, Term A Loans or Term B Loans made by it, the
participations in L/C Obligations or in Swing Line Loans or the Alternative
Currency Risk Participations held by it (but not including any amounts applied
by the Alternative Currency Fronting Lenders to Revolving Loans in respect of
Alternative Currency Risk Participations that have not yet been funded in
accordance with the terms of this Agreement) resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Revolving Loans, Term A Loans, Term B Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the


70
64069629

--------------------------------------------------------------------------------





Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Revolving Loans, Term A Loans and Term B Loans and
subparticipations in L/C Obligations, Swing Line Loans and Alternative Currency
Risk Participations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Revolving Loans, Term A Loans and
Term B Loans or such other amounts owing them, as applicable, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), (y) the application of Cash Collateral provided for in Section
2.17 or (z) any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrowers or any Subsidiary thereof (as to which the
provisions of this Section 2.14 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
2.15    Extension of Revolving Maturity Date.
(a)    Requests for Extension. The Parent Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
ninety (90) days and not later than thirty (30) days prior to (i) the Initial
Revolving Maturity Date elect that the Revolving Lenders extend the Revolving
Maturity Date for an additional six (6) months from the Initial Revolving
Maturity Date (such new Maturity Date, the “First Extended Maturity Date”) and
(ii) the First Extended Maturity Date elect that the Revolving Lenders extend
the Revolving Maturity Date for an additional six (6) months from the First
Extended Maturity Date.
(b)    Confirmation by Administrative Agent. The Administrative Agent shall
confirm receipt of the Parent Borrower’s notice delivered pursuant to Section
2.15(a) no later than the date that is fifteen (15) days prior to the Initial
Revolving Maturity Date or the First Extended Maturity Date, as applicable (or,
in each case, if such date is not a Business Day, on the next preceding Business
Day).
(c)    Extension of Revolving Maturity Date. If (and only if) the conditions
precedent set forth in Section 2.15(d) have been met, then, effective as of the
Initial Revolving Maturity Date or the First Extended Maturity Date, as
applicable, the Revolving Maturity Date shall be extended to the date falling
six months after the Initial Revolving Maturity Date or the First Extended
Maturity Date, as applicable (except that, in each case, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day); provided that the Revolving Maturity Date shall not be extended
beyond the first anniversary of the Initial Revolving Maturity Date.


71
64069629

--------------------------------------------------------------------------------





(d)    Conditions to Effectiveness of Extensions. As a condition precedent to
each extension of the Revolving Maturity Date, on or prior to the Initial
Revolving Maturity Date or the First Extended Maturity Date, as applicable, (i)
the Parent Borrower shall deliver to the Administrative Agent a certificate of
the Parent Borrower dated as of the Initial Revolving Maturity Date or the First
Extended Maturity Date, as applicable, signed by a Responsible Officer
(x) certifying and attaching the resolutions adopted by each of the Credit
Parties approving or consenting to such extension and (y) certifying that
(1) the representations and warranties contained in Article V and in the other
Loan Documents are true and correct in all material respects (except to the
extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on and as of the Initial Revolving
Maturity Date or the First Extended Maturity Date, as applicable (other than the
representations in Section 5.05(c) and Section 5.18, which shall be made only as
of the Closing Date), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (2) as of the Initial Revolving Maturity Date or the First
Extended Maturity Date, as applicable, and immediately after giving effect to
such extension, no Default exists and (ii) the Borrowers shall pay to the
Revolving Lenders on the Initial Revolving Maturity Date or the First Extended
Maturity Date, as applicable, a fee (to be shared among the Revolving Lenders
based upon their Applicable Percentages of the Aggregate Revolving Commitments)
equal to the product of (x) 0.0625% multiplied by (y) the then Aggregate
Revolving Commitments.
(e)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 10.01 to the contrary.
2.16    Increase in Revolving Commitments; Addition of Incremental Term Loan
Facilities.
(a)    Request for Increase. At any time prior to the then applicable Maturity
Date, upon written notice to the Administrative Agent by the Parent Borrower,
the Borrowers shall have the right to request an increase in the Aggregate
Revolving Commitments (each such increase, an “Incremental Revolving Increase”)
or add one or more tranches of term loans (each an “Incremental Term Loan
Facility”; each Incremental Term Loan Facility and each Incremental Revolving
Increase are collectively referred to as “Incremental Facilities”) in an
aggregate amount of up to SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000);
provided that (i) no Default has occurred and is continuing, (ii) each increase
must be in a minimum amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such other amounts as are agreed to by the
Parent Borrower and the Administrative Agent), and (iii) the conditions to the
making of a Credit Extension set forth in clause (e) of this Section 2.16 shall
be satisfied or waived. At the time of sending such notice, the Parent Borrower
(in consultation with the Administrative Agent) shall specify the Lenders to be
approached to provide all or a portion of such increase (subject in each case to
any requisite consents required under Section 10.06) and the time period within
which each such Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to such
Lenders).
(b)    Lender Elections to Increase. Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in the requested Incremental Facility and, if so, whether by an
amount equal to, greater than, or less than the portion of the requested
Incremental Facility offered to it. Any Lender not responding within such time
period shall be deemed to have declined to participate in the requested
Incremental Facility. Any such Incremental Facility shall be syndicated on a
best efforts basis and no Lender shall be required to increase its Revolving
Commitment or make term loans under the Incremental Term Loan Facility, as
applicable, to facilitate such Incremental Facility.


72
64069629

--------------------------------------------------------------------------------





(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Parent Borrower and each applicable Lender
of the Lenders’ responses to each request made hereunder. Subject to the
approval of the Administrative Agent (which approvals shall not be unreasonably
withheld or delayed) and, in the case of an Incremental Revolving Increase, each
L/C Issuer and each Swing Line Lender, the Parent Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel (a “New Lender Joinder Agreement”).
(d)    Effective Date and Allocations. If the Revolving Commitments are
increased or term loans shall be made under any Incremental Term Loan Facility,
as applicable, in accordance with this Section 2.16, the Administrative Agent
and the Parent Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Facility. The
Administrative Agent shall promptly notify the Parent Borrower and the
applicable Lenders of the final allocation of such Incremental Facility and the
Increase Effective Date.
(e)    Conditions to Effectiveness of Incremental Facility. As a condition
precedent to such Incremental Facility, (i) the Parent Borrower shall deliver to
the Administrative Agent a certificate of the Parent Borrower dated as of the
Increase Effective Date signed by a Responsible Officer (x) certifying and
attaching the resolutions adopted by each of the Credit Parties approving or
consenting to such Incremental Facility, and (y) certifying that (1) the
representations and warranties contained in Article V and in the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Increase Effective Date
(other than the representations in Section 5.05(c) and Section 5.18, which shall
be made only as of the Closing Date), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (2) as of the Increase Effective Date,
and immediately after giving effect to such Incremental Facility, no Default
exists and (ii) the conditions of the Lenders providing such Incremental
Facility shall be satisfied or waived. In connection with any Incremental
Revolving Increase, the Borrowers shall prepay any Committed Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Revolving Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Revolving Commitments
under this Section 2.16. The Borrowers shall provide a Note to any new Lender
joining on the Increase Effective Date, if requested.
(f)    Conflicting Provisions. This Section 2.16 shall supersede any provisions
in Sections 2.14 or 10.01 to the contrary.
(g)    Fees. The Borrowers shall pay such fees to the Bookrunners, for their own
account, and to the Administrative Agent, for its own account and for the
benefit of the Lenders providing such Incremental Facility, as set forth in the
Engagement Letter and as otherwise determined at the time of such Incremental
Facility.
(h)    Amendments. If any amendment to this Agreement is reasonably requested to
give effect to or to evidence any addition of Incremental Facilities pursuant to
and in accordance with this Section 2.16, then such amendment shall be effective
if executed by the Credit Parties, each Lender providing such Incremental
Facility and the Administrative Agent.


73
64069629

--------------------------------------------------------------------------------





2.17    Cash Collateral.
(a)    Certain Credit Support Events.
(i)    (A) Upon the request of the Administrative Agent or any L/C Issuer (x) if
such L/C Issuer has honored any full or partial drawing request under any Letter
of Credit issued by it and such drawing has resulted in an L/C Borrowing, or (y)
if, as of the Letter of Credit Expiration Date, any L/C Obligation (other than
in respect of an Extended Letter of Credit) for any reason remains outstanding
or (B) upon the request of the Administrative Agent pursuant to Section 8.02,
the Borrowers shall, in each case, promptly, and in any event, no later than
three (3) Business Days after receipt of such request, Cash Collateralize the
then Outstanding Amount of all L/C Obligations.
(ii)    If at any time that there shall exist a Defaulting Lender, promptly upon
the request of the Administrative Agent, any L/C Issuer, or any Swing Line
Lender or any Alternative Currency Fronting Lender, the Borrowers shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).
(iii)    In addition, if the Administrative Agent notifies the Parent Borrower
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds one hundred and five percent (105%) of the Letter of Credit Sublimit
then in effect, then, within five (5) Business Days after receipt of such
notice, the Borrowers shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit; provided that Cash Collateral provided
pursuant to this Section 2.17(a)(iii) shall be refunded to the relevant Borrower
when the Outstanding Amount of all L/C Obligations is less than one hundred and
five percent (105%) of the Letter of Credit Sublimit then in effect.
(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided as required in the reasonable judgment of the Administrative Agent
in order to protect against the results of exchange rate fluctuations.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Each of the
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Revolving Lenders (including
the Swing Line Lenders and the Alternative Currency Fronting Lenders), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an aggregate amount equal to
the excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.


74
64069629

--------------------------------------------------------------------------------





(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under or applied pursuant to any of this
Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06, 2.18 or 8.02 in respect of
Letters of Credit, Swing Line Loans or Alternative Currency Risk Participations
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations in Swing Line Loans or obligations to fund
Alternative Currency Risk Participations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly (and in
any event within two (2) Business Days), together with all interest, if any,
that has accrued on such amount, following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by (x) the
cure or waiver of the relevant Event of Default in respect of Cash Collateral
provided pursuant to Section 8.02 and (y) the termination of Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 10.06(b)), (ii) as provided in Section 2.17(a)(iii)
(solely to the extent described therein) or (iii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrowers
(including any interest thereon) shall not be released during the continuance of
a Default or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuers, Swing Line Lenders or Alternative Currency
Fronting Lenders, as applicable, may agree that Cash Collateral (including any
interest thereon) shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuers,
the Swing Line Lenders or the Alternative Currency Fronting Lenders hereunder;
third, if so determined by the Administrative Agent or requested by any L/C
Issuer or any Swing Line Lender, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender of any participation in any Swing
Line Loan or Letter of Credit or any Alternative Currency Risk Participation;
fourth, as the Parent Borrower may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so


75
64069629

--------------------------------------------------------------------------------





determined by the Administrative Agent and the Parent Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or any Swing Line Lender against such
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. Such Defaulting Lender (x) shall not be entitled to
receive any facility fee on unfunded amounts pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender except only to the extent
allocable to the sum of (1) the Outstanding Amount of the Committed Revolving
Loans funded by it, (2) its Applicable Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided (or is deemed
to have provided) Cash Collateral pursuant to Section 2.03(a)(iii), Section 2.17
or Section 2.18(a)(ii), as applicable, and (3) its Alternative Currency
Participant’s Share of all Revolving Loans denominated in Alternative Currencies
for which it is deemed to have provided Cash Collateral pursuant to Section 2.17
or Section 2.18(a)(ii), as applicable (and the Borrowers shall (A) be required
to pay to each L/C Issuer, each Swing Line Lender and each Alternative Currency
Fronting Lender, as applicable, the amount of such facility fee allocable to its
Fronting Exposure arising from such Defaulting Lender (solely to the extent not
Cash Collateralized by the Borrowers) and (B) not be required to pay the
remaining amount of such facility fee that otherwise would have been required to
have been paid to such Defaulting Lender), and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(g).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans or
Alternative Currency Risk Participations pursuant to Sections 2.02, 2.03 and
2.04, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans and Alternative Currency Risk Participations shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of such non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Committed Revolving
Loans of such Lender. Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting


76
64069629

--------------------------------------------------------------------------------





Lender, including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
and, in the case of a Defaulting Lender that is a Revolving Lender, each Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Committed Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans and Alternative Currency Risk Participations of the
other Revolving Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause the Committed Revolving Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans and
Alternative Currency Risk Participations to be held on a pro rata basis by the
Revolving Lenders in accordance with their Applicable Percentages of the
Aggregate Revolving Commitments (without giving effect to Section 2.18(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
2.19    Joint and Several Liability.
(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)    Each of the Borrowers hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co‑debtor, joint and several liability with the
other Borrowers with respect to the payment and performance of all of the
Obligations arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.
(c)    If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.
(d)    The obligations of each Borrower under the provisions of this Section
2.19 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets,


77
64069629

--------------------------------------------------------------------------------





irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement) or of
any demand for any payment under this Agreement (except to the extent demand is
expressly required to be given pursuant to the terms of this Agreement), notice
of any action at any time taken or omitted by the Lenders under or in respect of
any of the Obligations hereunder, any requirement of diligence and, generally,
all demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.19,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.19, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.19
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.19 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.
(f)    The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent, the L/C Issuers, the Swing Line Lenders, the Alternative
Currency Fronting Lenders (as applicable) and the Lenders and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
exercise any of its rights against any of the other Borrowers or to exhaust any
remedies available to it against any of the other Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations or to elect
any other remedy. The provisions of this Section 2.19 shall remain in effect
until all of the Obligations hereunder shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of any
of the Borrowers, or otherwise, the provisions of this Section 2.19 will
forthwith be reinstated and in effect as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, the obligations of each Borrower hereunder shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law or any Debtor
Relief Laws.


78
64069629

--------------------------------------------------------------------------------





(h)    The Borrowers hereby agree as among themselves that, in connection with
payments made hereunder, each such Person shall have a right of contribution
from each other Borrower in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
Commitments relating thereto shall have expired or been terminated, and none of
the Borrowers shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the Commitments relating thereto shall
have expired or been terminated.
(i)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, no Foreign Borrower shall be liable for the Obligations of the
Parent Borrower or any Domestic Borrower.
2.20    Appointment of Parent Borrower as Agent for Credit Parties.
Each of the Credit Parties hereby appoints the Parent Borrower to act as its
agent for all purposes under this Agreement and the other Loan Documents
(including, without limitation, with respect to all matters related to
Borrowings and the repayment of Loans and Letters of Credit as described in
Article II hereof). Each of the Credit Parties acknowledges and agrees that (a)
the Parent Borrower may execute such documents as agent on behalf of such Credit
Party (whether as Borrower or Guarantor) as the Parent Borrower deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Parent
Borrower as agent on its behalf, (b) any notice or other communication delivered
by the Administrative Agent, any L/C Issuer, any Swing Line Lender, any
Alternative Currency Fronting Lender (as applicable) and any Lender hereunder to
the Parent Borrower shall be deemed to have been delivered to each of the Credit
Parties and (c) the Administrative Agent and each of the Lenders shall accept
(and shall be permitted to rely on) any document or agreement executed by the
Parent Borrower as agent on behalf of the Credit Parties (or any of them). The
Borrowers shall act through the Parent Borrower (acting as agent for the
Borrowers) for all purposes under this Agreement and the other Loan Documents.
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Agreement requires any Credit Party to interact in any manner
with the Administrative Agent or the Lenders, such Credit Party shall do so
through the Parent Borrower (acting as agent for the Borrowers).
ARTICLE III.    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or a Borrower, as
applicable) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or any Borrower, then the Administrative
Agent or such Borrower shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(i)    If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(e), (B) the Administrative


79
64069629

--------------------------------------------------------------------------------





Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrowers shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) of Indemnified Taxes or Other Taxes the Administrative Agent, the
applicable Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(ii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e), (B) such Borrower or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) of Indemnified Taxes or Other Taxes the Administrative Agent,
the applicable Lender or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnification.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrowers shall, and do hereby, indemnify the Administrative Agent, each Lender
and each L/C Issuer, and shall make payment in respect thereof, within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, to the extent such Indemnified Taxes or Other
Taxes are payable in respect of any payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document or otherwise with
respect to any Loan Document or activities related thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Parent Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Borrowers shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for any amount which a Lender or an
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.


80
64069629

--------------------------------------------------------------------------------





(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and L/C Issuer shall, and do hereby, indemnify and shall make payment in
respect thereof, within ten (10) Business Days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or such L/C Issuer (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (y) the Administrative Agent
and the Borrowers, as applicable, any Taxes attributable to such Lender’s or
such L/C Issuer’s failure to comply with the provisions of Section 10.06(d)
relating to the maintenance of a Participant Register and (z) the Administrative
Agent and the Borrowers, as applicable, against any Excluded Taxes attributable
to such Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or an L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders.
(i)    Each Recipient shall deliver to the Parent Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made by the Borrowers
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such
Recipient’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Recipient’s
status for withholding tax purposes in the applicable jurisdictions.
Notwithstanding the previous sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A) and (ii)(B) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States:


81
64069629

--------------------------------------------------------------------------------





(A)    any Recipient that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Law or reasonably requested by the
Parent Borrower or the Administrative Agent as will enable the Borrowers or the
Administrative Agent, as the case may be, to determine that such Lender is not
subject to backup withholding or information reporting requirements; and
(B)    each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Parent Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(I)    duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
(II)    duly completed executed copies of IRS Form W‑8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable),
(IV)    to the extent a Foreign Lender is not the beneficial owner of payments
made under any Loan Documents, executed copies of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner, or
(V)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in withholding tax duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and


82
64069629

--------------------------------------------------------------------------------





(VI)    each Recipient shall deliver to the Administrative Agent and the Parent
Borrower at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent
such documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the Parent Borrower sufficient for the Administrative
Agent and the Borrowers to comply with their obligations under FATCA and to
determine whether payments to such Recipient are subject to withholding tax
under FATCA.
(iii)    Each Recipient shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after July 28, 2015, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
the Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out‑of‑pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will any Lender or L/C Issuer be required to pay
any amount to a Credit Party pursuant to this subsection the payment of which
would place the Lender or L/C Issuer in a less favorable net after-Tax position
than such Lender or L/C Issuer would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.
3.02    Illegality.


83
64069629

--------------------------------------------------------------------------------





If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market (each an “Affected
Eurocurrency Rate Loan”), then (a) such Lender shall promptly give written
notice of such circumstances to the Parent Borrower through the Administrative
Agent, which notice shall (i) in the case of any such restriction or prohibition
with respect to Loans denominated in an Alternative Currency, include such
Revolving Lender’s notification that it will thenceforth be an Alternative
Currency Participating Lender with respect to such Alternative Currency, and
(ii) be withdrawn whenever such circumstances no longer exist, (b) any
obligation of such Lender hereunder to issue, make, maintain, fund or charge
interest with respect to any such Affected Eurocurrency Rate Loan or to make or
continue Eurocurrency Rate Loans in the affected currency of currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert a Base Rate Loan to a
Eurocurrency Rate Loan shall forthwith be suspended and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Rate Loan, such Lender shall then have a commitment only to make a
Base Rate Loan when a Eurocurrency Rate Loan denominated in Dollars is requested
and to purchase Alternative Currency Risk Participations when an Affected
Eurocurrency Rate Loan denominated in an Alternative Currency is requested, (c)
such Lender’s Loans then outstanding as Affected Eurocurrency Rate Loans,
denominated in Dollars, if any, shall be converted automatically to Base Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Law, (d) such
Lender’s Loans then outstanding as Affected Eurocurrency Rate Loans, if any,
denominated in an Alternative Currency shall be immediately repaid by the
Borrowers on the last day of the then current Interest Period with respect
thereto (or such earlier date as required by applicable Law) together with
accrued interest thereon and (e) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Parent Borrower that
the circumstances giving rise to such determination no longer exist. If any such
conversion or prepayment of an Affected Eurocurrency Rate Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.05. Any Revolving Lender that is or becomes an
Alternative Currency Participating Lender with respect to any Alternative
Currency pursuant to this Section 3.02 or otherwise as provided in this
Agreement shall promptly notify the Administrative Agent and the Parent Borrower
in the event that the impediment resulting in its being or becoming an
Alternative Currency Participating Lender is alleviated in a manner such that it
can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.
3.03    Inability to Determine Rates.
If (a) in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, the Administrative Agent determines that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or an Alternative Currency) (any such Eurocurrency
Rate Loans, “Impacted Loans”), (b) in connection with an existing or proposed
Base Rate Loan, the Administrative Agent determines that adequate and reasonable
means do not exist for determining the Eurocurrency Rate component of the


84
64069629

--------------------------------------------------------------------------------





Base Rate, or (c) the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Parent Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended to the extent of the affected Eurocurrency Rate Loans or Interest
Periods, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Parent Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Parent Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of this section, (2) the Required Lenders
notify the Administrative Agent and the Parent Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, in which case the Administrative Agent, in
consultation with the Parent Borrower and the affected Lenders, may establish a
different alternative interest rate for the Impacted Loans, or (3) any affected
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Parent Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Lender or any L/C Issuer to any Taxes of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(e) of the definition of Excluded Taxes and (C) Connection Income Taxes);
(iii)    impose on any Lender or any L/C Issuer or the applicable interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;


85
64069629

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered. The Borrowers shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender or
such L/C Issuer and not the result of some specific reserve or similar
requirement imposed on such Lender or such L/C Issuer as a result of such
Lender’s or such L/C Issuer’s special circumstances.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the basis for and calculation of the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section 3.04 and delivered to the Parent Borrower, in detail sufficient to
enable the Borrowers to verify the computation thereof, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof. Any amounts requested to be payable
pursuant to this Section 3.04 shall be requested in good faith (and not on an
arbitrary and capricious basis) and consistent with similarly situated customers
of the applicable Lender after consideration of factors as such Lender then
reasonably determines to be relevant.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than three months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three month period referred to above shall be extended to include the
period of retroactive effect thereof).


86
64069629

--------------------------------------------------------------------------------





(e)    Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) so long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) so long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) Business Days
from receipt of such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Parent Borrower;
(c)    any failure by the Borrowers to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 10.13; or
(e)    any change in the applicable Spot Rate between the date of funding of an
Alternative Currency Risk Participation pursuant to Section 2.02(f)(iii) and the
date of repayment by the Borrowers pursuant to Section 2.02(f)(vi).
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such


87
64069629

--------------------------------------------------------------------------------





currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.
3.07    Survival.
All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.
ARTICLE IV.    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Effectiveness.
The effectiveness of this Agreement and the obligation of each L/C Issuer and of
each Lender to make its initial Credit Extension hereunder are subject to
satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Credit Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent:


88
64069629

--------------------------------------------------------------------------------





(i)    executed counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrowers, the Guarantor and each Lender listed on
Schedule 2.01;
(ii)    a Revolving Note, Term A Note and/or Term B Note, as applicable,
executed by the Borrowers in favor of each applicable Lender requesting such
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in its state of organization and in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)    (A) favorable opinions of Latham & Watkins LLP, counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender, (B) favorable
opinions of Osler, Hoskin & Harcourt LLP, Ontario counsel to the Credit Parties,
(C) favorable opinions of Cox & Palmer, Nova Scotia counsel to the Credit
Parties, and (D) favorable opinions of in-house counsel to Ventas, addressed to
the Administrative Agent and each Lender; and
(vi)    a certificate signed by a Responsible Officer of the Parent Borrower
certifying (A) that the conditions specified in Section 4.02 have been
satisfied; (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C)
the current Debt Ratings; and (D) that, as of the date of the Closing Date, the
Borrowers are in pro forma compliance with the financial covenants contained in
Section 7.10 (and attaching the computations in reasonable detail satisfactory
to the Administrative Agent).
(b)    Any fees required to be paid by the Borrowers on or prior to the Closing
Date pursuant to the Loan Documents and all expenses required to be reimbursed
by the Borrowers on or prior to the Closing Date pursuant to the Loan Documents
shall have been paid, provided that invoices for such expenses have been
presented to the Parent Borrower a reasonable period of time (and in any event
not less than two (2) Business Days) prior to the Closing Date (including,
unless waived by the Administrative Agent, all reasonable, documented,
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent (paid directly to such counsel if requested by the Administrative Agent),
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent)).
(c)    The Credit Parties shall have provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti‑money‑laundering rules and regulations,
including, without limitation, the Patriot Act and the Canadian AML Acts.


89
64069629

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
4.02    Conditions to All Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Credit Parties contained in
Article V or any other Loan Document, or which are contained in any document
required to be furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except to the
extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on and as of the date of such Credit
Extension (other than the representations in Section 5.05(c) and Section 5.18,
which shall be made only as of the Closing Date), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)    No Default shall exist on the date of such Credit Extension, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency (or in a currency other than an Alternative Currency pursuant to
Section 2.05), there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the reasonable opinion of (i) the
Administrative Agent, the Required Revolving Lenders (in the case of any
Revolving Loans to be denominated in an Alternative Currency), (ii) the
applicable Revolving Lenders (in the case of any Negotiated Rate Loans to be
denominated in a currency other than Dollars) or (iii) the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency),
would make it impracticable for such Committed Borrowing, Negotiated Rate Loan
or L/C Credit Extension to be denominated in the relevant Alternative Currency
(or in such currency other than an Alternative Currency pursuant to Section
2.05).
Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Parent Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


90
64069629

--------------------------------------------------------------------------------





ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power.
Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not a Borrower),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Credit Parties party
thereto, enforceable against such Credit Parties in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally and
except that the remedy of specific performance and other equitable remedies are
subject to judicial discretion.


91
64069629

--------------------------------------------------------------------------------





5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and its results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Guarantor and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness, in each case, to the extent required by GAAP.
(b)    In respect of any unaudited consolidated balance sheet of the
Consolidated Group delivered hereunder after the Closing Date and the related
unaudited consolidated statements of income or operations, equity and cash flows
for the fiscal quarter ended on such date, such financial statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein or as otherwise
permitted pursuant to Section 1.03, (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and its results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year‑end audit adjustments and (iii) show
all material indebtedness and other material liabilities, direct or contingent,
of the Guarantor and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and material Indebtedness, in each
case, to the extent required by GAAP.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
5.06    Litigation.
There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
(collectively, “Claims”) at law, in equity, in arbitration or before any
Governmental Authority, by or against a Credit Party or any Subsidiary or
against any of their properties or revenues that (a) affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) as to which there is a reasonable possibility of an adverse
determination, and, if so adversely determined, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.07    [Reserved].
5.08    Ownership of Property and Valid Leasehold Interests; Liens.
(a)    Each of the Credit Parties and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or valid leasehold interests as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The property of the Credit Parties and their Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance.


92
64069629

--------------------------------------------------------------------------------





There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance.
The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance with respect to their
owned properties with insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried under similar
circumstances by companies engaged in similar businesses and owning similar
properties in localities where the Credit Parties or the applicable Subsidiary
operates.
5.11    Taxes.
The Credit Parties and their Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, or except where the failure to take any of the foregoing
actions could not reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Credit Parties,
there is no proposed tax assessment against any Credit Party or any Subsidiary
that would, if made, have a Material Adverse Effect.
5.12    ERISA Compliance.
(a)    Except as has resulted in, or would not reasonably be expected to have, a
Material Adverse Effect:
(i)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the knowledge of the
Parent Borrower, nothing has occurred that could reasonably be expected to
prevent, or cause the loss of, such qualification. The Parent Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(ii)    There are no pending or, to the knowledge of the Parent Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.
(iii)    (A) No ERISA Event has occurred or is reasonably expected to occur;
(B) no Pension Plan has any Unfunded Pension Liability; (C) neither the Parent
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (D) neither
the Parent Borrower nor any ERISA Affiliate has incurred, or reasonably expects


93
64069629

--------------------------------------------------------------------------------





to incur, any liability (and no event has occurred that, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(E) neither the Parent Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
(b)    No Credit Party or any Subsidiary has any liability or contingent
liability in respect of a Canadian Defined Benefit Pension Plan.
(c)    Each Canadian Pension Plan is in compliance in all material respects with
the applicable provisions of all Laws, except for such non-compliance as could
not reasonably be expected to have a Material Adverse Effect. Each Canadian
Pension Plan has been registered with the Canadian Revenue Agency and, to the
knowledge of the Credit Parties, no event has occurred which would prevent, or
cause the loss of, such registration. Each Credit Party and each Subsidiary have
made all required contributions to each Canadian Pension Plan, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(d)    There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that could reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Credit Parties, there has been
no violation of fiduciary duty with respect to any Canadian Pension Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
5.13    Margin Regulations; Investment Company Act; REIT Status.
(a)    No Credit Party is engaged nor will any Credit Party engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    No Credit Party is, nor is any Credit Party required to be, registered as
an “investment company” under the Investment Company Act of 1940.
(c)    The Guarantor qualifies as a REIT.
5.14    Disclosure.
No report, financial statement, certificate or other information, in each case,
furnished in writing by or on behalf of any Credit Party or any Subsidiary to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), contains, as of the date of delivery of such
report, financial statement, certificate or other information, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that actual results may differ materially from
projections).
5.15    Compliance with Laws.


94
64069629

--------------------------------------------------------------------------------





Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
5.16    Sanctions Concerns.
No Credit Party, nor any Subsidiary, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Guarantor,
any director, officer or employee thereof is an individual or entity that is (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List or (c) with respect to any Credit Party or
Subsidiary, located, organized or resident in a Designated Jurisdiction and with
respect to any individual, resident in any Designated Jurisdiction.
5.17    Use of Proceeds.
The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11. No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.
5.18    Solvency.
Immediately after giving effect to the initial Credit Extensions made on the
Closing Date, (a) the fair value of the assets of the Credit Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and mature; and (c) after giving effect to rights of
contribution among the Borrowers, no Credit Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
5.19    Taxpayer Identification Number.
Each Credit Party’s true and correct U.S. taxpayer identification number, if
any, is set forth on Schedule 5.19.
5.20    EEA Financial Institutions.
No Credit Party is an EEA Financial Institution.
5.21    Anti-Money Laundering; Anti-Corruption Laws.
(a)    Each Credit Party, its Subsidiaries and, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Guarantor,
each director, officer or employee thereof are in compliance in all material
respects with any applicable Anti-Money Laundering Law, except in such instances
in which the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect.


95
64069629

--------------------------------------------------------------------------------





(b)    To the knowledge of the chief executive officer, chief financial officer
or general counsel of the Guarantor, for the past two years, each Credit Party
and its Subsidiaries have conducted their businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada)
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to, and binding on, the Credit Parties, and the Guarantor has
instituted and maintains policies and procedures required, in its reasonable
judgment, to comply in all material respects with such laws.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall (or, solely in the case of the
covenant set forth in Section 6.12, the Guarantor shall), and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause
each Subsidiary to:
6.01    Financial Statements.
Deliver to the Administrative Agent (for distribution to each Lender):
(a)    as soon as available, but in any event within five (5) Business Days
following the date the Guarantor is required to file its Form 10‑K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise), a consolidated balance sheet of the Consolidated Group as
at the end of such fiscal year, and the related consolidated statements of
income or operations, equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (provided that to the extent the
components of such consolidated financial statements relating to a prior fiscal
period are separately audited by different independent public accounting firms,
the audit report of any such accounting firm may contain a qualification or
exception as to scope of such consolidated financial statements as they relate
to such components); and
(b)    as soon as available, but in any event within five (5) Business Days
following the date the Guarantor is required to file its Form 10‑Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ended March 31, 2017),
an unaudited consolidated balance sheet of the Consolidated Group as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Guarantor’s fiscal year then ended, and the related unaudited statements of
stockholders’ equity and cash flows for the portion of the Guarantor’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, as applicable, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Guarantor as fairly presenting the financial condition, results
of operations, equity and cash flows of the Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes; and


96
64069629

--------------------------------------------------------------------------------





(c)    as soon as available, but in no event later than the date the statements
referred to in subsection (a) above are required to be delivered, an annual
forecast for the then‑current fiscal year, prepared in a manner and in the form
of the forecast provided on the Closing Date or in such other form as is
reasonably acceptable to the Administrative Agent.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Credit Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information.
Deliver to the Administrative Agent (for distribution to each Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2017), a duly completed
Compliance Certificate signed by a Responsible Officer of the Guarantor;
(b)    promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the Guarantor by independent accountants in
connection with an audit of the accounts of the Guarantor (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Guarantor, and copies of all annual, regular, periodic and
special reports and registration statements that the Guarantor may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Guarantor or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non‑U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Guarantor or any
Subsidiary thereof; and
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Guarantor or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Guarantor’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third‑party website or whether sponsored by
the Administrative Agent); provided that: (i) the Parent Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Parent
Borrower shall notify the


97
64069629

--------------------------------------------------------------------------------





Administrative Agent (by telecopier or electronic mail), which shall notify each
Lender, of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Parent
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel that do not wish to receive material non‑public information with
respect to the Credit Parties or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non‑public information with respect to the Credit Parties or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07) (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” or
that are marked “PRIVATE” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC.”
6.03    Notices.
Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(c)    the information set forth in Section 6.13 at the times required therein;
(d)    any material change in accounting policies or financial reporting
practices by the Guarantor or any Subsidiary; and
(e)    any announcement by Moody’s, S&P or Fitch of any change or possible
adverse change in a Debt Rating.


98
64069629

--------------------------------------------------------------------------------





Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Credit Parties have
taken and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Taxes.
Pay and discharge as the same shall become due and payable, all of its Federal
and other material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person, in each case in this Section 6.04 except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction not prohibited by Section 7.04, or to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect;
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non‑preservation of that could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect, or make contractual or other provisions
to cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b)    make, or make contractual or other provisions to cause to be made, all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance.
Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons (including with
respect to any captive insurance subsidiary or self-insurance, a system or
systems of self-insurance and reinsurance which accords with the practices of
similar businesses).
6.08    Compliance with Laws.


99
64069629

--------------------------------------------------------------------------------





Comply in all material respects with the requirements of all Laws (including,
without limitation, Environmental Laws) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.09    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Credit Party or Subsidiary, as the case may be.
6.10    Inspection Rights.
Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender (in each case of a Lender, coordinated through the Administrative Agent)
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Guarantor and Parent Borrower
shall have the right to participate in any such discussions), all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Parent Borrower; provided,
however, that (i) absent an Event of Default, the Credit Parties shall only be
required to pay for one such visit and inspection in any twelve (12) month
period and (ii) when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.
6.11    Use of Proceeds.
Use proceeds from the Loans to refinance existing Indebtedness and for working
capital, capital expenditures, and other general corporate purposes, including
Investments permitted by Section 7.02, dividends and distributions, and
acquisitions and developments, not in contravention of any of the Loan Documents
or any applicable Law.
6.12    REIT Status.
Maintain its status as a REIT under the Code.
6.13    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code with respect
to each Plan, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and (b) furnish to the Administrative Agent
(x) within five (5) Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent Borrower or any of its ERISA Affiliates in an
aggregate amount exceeding the Threshold Amount or the imposition of a Lien, a
statement setting forth details as to such ERISA Event and the action, if any,
that the Parent Borrower


100
64069629

--------------------------------------------------------------------------------





or ERISA Affiliate proposes to take with respect thereto, and (y) upon request
by the Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Parent
Borrower or any ERISA Affiliate with the IRS with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by the Parent Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agent shall reasonably request and (c) (i) comply
with the applicable provisions of Law with respect to each Canadian Pension
Plan, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and (ii) furnish to the Administrative Agent (x)
within five (5) Business Days after any Responsible Officer or any Subsidiary
knows or has reason to know that an event has occurred in respect of a Canadian
Pension Plan that, alone or together with any other event relating to a Canadian
Pension Plan, could reasonably be expected to result in liability of any Credit
Party or any Subsidiary in an aggregate amount exceeding the Threshold Amount or
the imposition of a Lien (other than any Lien permitted under Section 7.01
hereof), a statement setting forth details as to such event and the action, if
any, that the Credit Party or Subsidiary proposes to take with respect thereto,
and (y) upon request by the Administrative Agent, copies of (1) each annual
information return filed by the Borrower or any Subsidiary with any Governmental
Authority with respect to each Canadian Pension Plan; (2) all notices received
by any Credit Party or any Subsidiary from any Governmental Authority concerning
a breach of Law with respect to any Canadian Pension Plan; and (3) such other
documents or governmental reports or filings related to any Canadian Pension
Plan as the Administrative Agent shall reasonably request.
6.14    Anti-Corruption.
Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada) and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to,
and binding on, the Credit Parties and maintain policies and procedures
required, in its reasonable judgment, to comply in all material respects with
such laws.
ARTICLE VII.    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall not, nor shall it permit any
Subsidiary (except that Section 7.09 shall apply only to Wholly-Owned
Subsidiaries) to, directly or indirectly:
7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens securing Indebtedness permitted under Section 7.03;


101
64069629

--------------------------------------------------------------------------------





(c)    Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;
(e)    pledges or deposits or other Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;
(f)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;
(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;
(h)    Liens on property where such Credit Party or Subsidiary is insured
against such Liens by title insurance;
(i)    Liens on property acquired by a Credit Party or any Subsidiary after the
date hereof and that are in place at the time such properties are so acquired
and not created in contemplation of such acquisition;
(j)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;
(k)    Liens securing assessment bonds, so long as such Credit Party or
Subsidiary is not in default under the terms thereof;
(l)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(m)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(o)    Liens solely on any cash earnest money deposits made by a Credit Party or
any Subsidiary in connection with any letter of intent or purchase agreement;
(p)    assignments to a reverse Section 1031 exchange trust;


102
64069629

--------------------------------------------------------------------------------





(q)    licenses of intellectual property granted in the ordinary course of
business;
(r)    Liens on assets of a Credit Party or any Subsidiary securing obligations
under Swap Contracts; and
(s)    precautionary UCC filings in respect of operating leases.
7.02    Investments.
Make or allow Investments consisting of (a) unimproved land holdings and
construction in progress to exceed, in the aggregate, for all Investments under
this clause (a) at any one time outstanding, thirty-five percent (35%) of
Consolidated Gross Asset Value and (b) Investments in Joint Ventures to exceed,
in the aggregate, for all Investments under this clause (b) at any one time
outstanding, twenty-five percent (25%) of Consolidated Gross Asset Value. For
purposes of this Section 7.02, the aggregate Investment in Joint Ventures will
be valued at book value as shown on the consolidated balance sheet of the
Guarantor, as determined in accordance with GAAP.
7.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents; and
(b)    other Indebtedness; provided that (i) at the time of the incurrence of
such Indebtedness and after giving effect thereto (including any Liens
associated therewith) no Event of Default has occurred and is continuing or
would result therefrom and (ii) with respect to obligations of a Credit Party in
respect of Swap Contracts, such Swap Contracts shall be entered into in order to
manage existing or anticipated risk and not for speculative purposes.
7.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person
(other than the Parent Borrower) may merge with or into the Guarantor in a
transaction in which the Guarantor shall be the continuing or surviving Person,
(ii) any Person (other than the Guarantor) may merge with or into, consolidate
with or amalgamate with the Parent Borrower in a transaction in which the Parent
Borrower shall be the continuing or surviving Person, (iii) any Person may merge
with or into, consolidate with or amalgamate with any Subsidiary (other than the
Parent Borrower) in a transaction in which the continuing or surviving Person
shall be a Subsidiary, (iv) any Subsidiary (other than the Parent Borrower) may
merge with or into, consolidate with or amalgamate with any Person in order to
consummate an Investment permitted by Section 7.02 or a Disposition, (v) any
Subsidiary (other than the Parent Borrower) may merge into the Guarantor or any
other Subsidiary, and (vi) any Subsidiary may liquidate or dissolve if the
Credit Parties determine in good faith that such liquidation or dissolution is
in the best interests of the Credit Parties and is not materially
disadvantageous to the Lenders.
7.05    [Reserved].
7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided that, (i) the Guarantor
and each Subsidiary may declare or make, directly


103
64069629

--------------------------------------------------------------------------------





or indirectly, any Restricted Payment required to qualify and maintain the
Guarantor’s qualification as a REIT, (ii) so long as no Default under Section
8.01(a), (f) or (g) shall have occurred and be continuing or would result
therefrom, the Guarantor and each Subsidiary may declare or make, directly or
indirectly, any Restricted Payment required to avoid the payment of Federal or
state income or excise tax, (iii) so long as no Default shall have occurred and
be continuing or would result therefrom, the Guarantor and each Subsidiary may
purchase, redeem, retire, acquire, cancel or terminate the Guarantor’s Equity
Interests so long as after giving effect thereto the Credit Parties are in
compliance on a Pro Forma Basis with the requirements of Section 7.10(e), (iv)
so long as no Default shall have occurred and be continuing or would result
therefrom, the Guarantor and each Subsidiary may make any payment on account of
any return of capital to the Guarantor’s stockholders, partners or members (or
the equivalent Person thereof) and (v) the Guarantor and each Subsidiary may
declare or make, directly or indirectly, any Restricted Payment within sixty
days after the date of declaration thereof, if on the date of declaration of
such payment, such payment would have been permitted pursuant to another clause
of this Section 7.06 and no Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing.
7.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Credit Parties and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.
7.08    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of a Credit Party,
whether or not in the ordinary course of business, except (i) transactions on
fair and reasonable terms substantially as favorable to the Credit Party or such
Subsidiary as would be obtainable by the Credit Party or such Subsidiary at the
time in a comparable arm’s‑length transaction with a Person other than an
Affiliate or (ii) payments of compensation, perquisites and fringe benefits
arising out of any employment or consulting relationship in the ordinary course
of business, (iii) payments of Restricted Payments permitted by this Agreement,
or (iv) transactions between or among the Guarantor, the Borrowers and any
Wholly-Owned Subsidiary.
7.09    Sanctions; Anti-Money Laundering; Anti-Corruption.
(a)    Use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, for the purpose of funding any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, in each case,
except to the extent permitted for a Person required to comply with Sanctions.
(b)    Knowingly engage in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of prohibited offenses designated in any law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering (solely to the extent such
organization has jurisdiction over the Credit Parties and such law, regulation
or other measure is applicable to, and binding on, the Credit Parties) or
violate in any material respect these laws or any other applicable Anti-Money
Laundering Law or knowingly engage in these actions.
(c)    Use the proceeds of any Credit Extension for any purpose which would
breach in any material respect the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, the Corruption


104
64069629

--------------------------------------------------------------------------------





of Foreign Public Officials Act (Canada) and other similar anti-corruption
legislation in other jurisdictions to the extent applicable to, and binding on,
the Credit Parties.
7.10    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio to be greater than sixty percent (60%) as of the end of any fiscal
quarter. Notwithstanding the foregoing, the Credit Parties shall be permitted to
increase the maximum Consolidated Total Leverage Ratio to sixty five percent
(65%) for any fiscal quarter in which a Significant Acquisition occurs and for
the three consecutive full fiscal quarters immediately thereafter; provided that
in no event shall the Consolidated Total Leverage Ratio exceed sixty five
percent (65%) at any time or exceed sixty percent (60%) for more than four
consecutive fiscal quarters in any consecutive five fiscal quarter period.
(b)    Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio to be greater than thirty percent (30%) as of the end of any
fiscal quarter.
(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any fiscal
quarter.
(d)    Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter. Notwithstanding the foregoing, the Credit Parties shall be
permitted to increase the maximum Consolidated Unsecured Leverage Ratio to sixty
five percent (65%) for any fiscal quarter in which a Significant Acquisition
occurs and for the three consecutive full fiscal quarters immediately
thereafter; provided that in no event shall the Consolidated Unsecured Leverage
Ratio exceed sixty five percent (65%) at any time or exceed sixty percent (60%)
for more than four consecutive fiscal quarters in any consecutive five fiscal
quarter period.
(e)    Consolidated Adjusted Net Worth. Permit the Consolidated Adjusted Net
Worth to be, as of the end of any fiscal quarter, less than $11,564,707,000.
7.11    Canadian Pension Plans.
Incur any liability or contingent liability in respect of a Canadian Defined
Benefit Pension Plan; provided, that a Credit Party or its Subsidiaries may
maintain, sponsor or contribute to a Canadian Defined Benefit Pension Plan or
acquire an interest in any Person that maintains, sponsors or contributes to a
Canadian Defined Benefit Pension Plan, so long as the greater of the wind-up
deficiency or solvency deficiency in respect of all such Canadian Defined
Benefit Plans, as identified in the last valuation report filed with the
applicable pension regulator in respect of each such Canadian Defined Benefit
Plan, does not in the aggregate at such time exceed the Threshold Amount.
ARTICLE VIII.    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non‑Payment. The Credit Parties fail to pay (i) when and as required to
be paid herein, and in the currency required hereunder, any amount of principal
of any Loan or any L/C Obligation, or


105
64069629

--------------------------------------------------------------------------------





(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Credit Parties or any of their Subsidiaries fail
to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a), (b) or (d) or Section 6.05 (solely with respect to the Parent
Borrower or the Guarantor) or Article VII and such failure continues for five
(5) Business Days; or
(c)    Other Defaults. The Credit Parties or any of their Subsidiaries fail to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (or sixty
(60) days if such failure is susceptible of being remedied within sixty (60)
days and the Credit Parties or their Subsidiaries, as applicable, are diligently
proceeding to remedy such failure) after the earlier of (i) the date upon which
a Responsible Officer of any Credit Party obtains knowledge of such failure or
(ii) receipt by the Parent Borrower of written notice of such failure from the
Administrative Agent (which notice will be given at the request of any Lender);
or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made (or, to the extent qualified by materiality, shall be
incorrect in any respect when made or deemed made); or
(e)    Cross‑Default. (i) Any Credit Party or any Subsidiary fails (after giving
effect to any notice or grace periods applicable thereto) to make any required
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Recourse
Indebtedness or fails to observe or perform any other agreement or condition
relating to any such Material Recourse Indebtedness contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, with the giving
of notice if required, such Material Recourse Indebtedness pursuant to the terms
thereof to be demanded or to become due or to require such Credit Party or
Subsidiary to repurchase, prepay, defease or redeem (automatically or otherwise)
or make an offer to repurchase, prepay, defease or redeem such Material Recourse
Indebtedness pursuant to the terms thereof, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Credit Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by a Credit Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; provided that this clause (e) shall not apply to (i)
secured Indebtedness that becomes due and payable as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness and such Indebtedness is assumed or repaid in full when
required under the documents providing for such Indebtedness, (ii) any
redemption, repurchase, conversion or settlement with respect to any convertible
debt security which is consummated in accordance with the terms of such
convertible debt security, unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Swap Contract (A) not arising out
of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due; or


106
64069629

--------------------------------------------------------------------------------





(f)    Insolvency Proceedings, Etc. Any Credit Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
(h)    Judgments. There is entered against any Credit Party or any Material
Subsidiary (i) a final non-appealable judgment or order that has not been
discharged for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent (x) not covered by independent third‑party
insurance as to which the insurer does not dispute coverage or (y) for which the
applicable Credit Party or Material Subsidiary has not been indemnified), or
(ii) any one or more non‑monetary final non-appealable judgments that have not
been discharged and that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any failure by any Credit Party or any Subsidiary to perform its
obligations under a Canadian Pension Plan if such failure has resulted or could
reasonably be expected to result in liability of a Credit Party or a Subsidiary
in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all of the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Credit Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or
(k)    Change of Control. There occurs any Change of Control.
For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.
8.02    Remedies Upon Event of Default.


107
64069629

--------------------------------------------------------------------------------





If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;
(c)    require that the Credit Parties Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of


108
64069629

--------------------------------------------------------------------------------





such Swap Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to
the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Credit Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.
Subject to Sections 2.03(c), 2.06(d) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from the other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.
ARTICLE IX.    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as otherwise expressly
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and none of the
Credit Parties shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender.


109
64069629

--------------------------------------------------------------------------------





The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. The foregoing provisions of this Section 9.02 shall likewise
apply to each Person serving as an Alternative Currency Fronting Lender.
9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Parent Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument


110
64069629

--------------------------------------------------------------------------------





or document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with negligence or willful misconduct in the
selection of such sub-agents.
9.06    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval (not to be unreasonably withheld or delayed) of the Parent Borrower
(unless an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1, then the Parent Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers
(and subject to the approval (not to be unreasonably withheld or delayed) of the
Parent Borrower (unless an Event of Default has occurred and is continuing)),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if any such potential successor is not classified as a
“U.S. person” and a “financial


111
64069629

--------------------------------------------------------------------------------





institution” within the meaning of Treasury Regulation Section 1.1441-1, then
the Parent Borrower shall have the right to prohibit such potential successor
from becoming the Administrative Agent in its reasonable discretion; provided,
further that if the Administrative Agent shall notify the Parent Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security on behalf
of the Lenders or the L/C Issuers until such time as a successor Administrative
Agent is appointed hereunder) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
(other than such amounts then owed to the retiring Administrative Agent) shall
instead be made by or to each Lender and each L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.06). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer, a Swing
Line Lender and an Alternative Currency Fronting Lender. If Bank of America
resigns as an L/C Issuer, it shall retain all rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Lenders to make Base Rate Committed Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(b)).
If Bank of America resigns as a Swing Line Lender, it shall retain all rights of
a Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Lenders to make Base Rate Committed Revolving
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). If Bank of America resigns as an Alternative Currency Fronting
Lender, it shall retain all rights and obligations of an Alternative Currency
Fronting Lender hereunder with respect to all Alternative Currency Risk
Participations outstanding as of the effective date of its resignation as an
Alternative Currency Fronting Lender and all obligations of the Borrowers or any
other Lender with respect thereto (including the right to require Alternative
Currency Participating Lenders to fund any Alternative Currency Risk
Participations therein in the manner provided in Section 2.02(f)). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of Bank of America as a retiring L/C Issuer, Swing
Line Lender and Alternative Currency Fronting Lender, (b) Bank of America shall
be discharged from all of its respective duties and obligations hereunder or
under the other Loan Documents as a retiring L/C Issuer, Swing Line Lender and
Alternative Currency Fronting Lender, (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
Bank of America and outstanding at the time of such succession or make other
arrangement satisfactory to Bank of America to effectively assume the
obligations of Bank of America as a retiring L/C Issuer with respect to such
Letters


112
64069629

--------------------------------------------------------------------------------





of Credit and (d) the successor Alternative Currency Fronting Lender shall make
arrangements with Bank of America as a resigning Alternative Currency Fronting
Lender for the funding of all outstanding Alternative Currency Risk
Participations.
9.07    Non‑Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agent, Co-Documentation Agents or Senior Managing Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.10 and 10.04.


113
64069629

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters.
The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is transferred or to be transferred as part of or in
connection with any Disposition, or (iii) as approved in accordance with
Section 10.01; and
(b)    to release the Guarantor from its obligations under the Guaranty as
approved in Section 10.01.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
the Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE X.    

MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that
(a)    only the written consent of each Lender directly affected thereby shall
be required to the extent such amendment, waiver or consent shall:
(i)    extend the expiration date or increase the amount of the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02);


114
64069629

--------------------------------------------------------------------------------





(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document; or
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder (including
pursuant to Section 2.06) or under any other Loan Document; provided, however,
that only the consent of the Required Lenders shall be necessary to (i) amend
the definition of “Default Rate” or to waive any obligation of the Borrowers to
pay interest at the Default Rate, and (ii) waive any obligation of the Borrowers
to pay Letter of Credit Fees at the Default Rate;
(b)    the written consent of each Lender shall be required to the extent such
amendment, waiver or consent shall:
(i)    change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby;
(ii)    change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
(iii)    release the Parent Borrower or Guarantor from any Loan Document;
(c)    only the written consent of each Lender under the applicable Facility
shall be required to the extent such amendment, waiver or consent shall change
the definition of “Required Revolving Lenders”, “Required Term A Lenders” or
“Required Term B Lenders”;
(d)    only the written consent of the Required Revolving Lenders shall be
required to amend, waive or otherwise modify any of the conditions precedent set
forth in Section 4.02 with respect to any Credit Extension under the Revolving
Credit Facility;
(e)    only the written consent of each Revolving Lender shall be required to
the extent such amendment, waiver or consent shall change any provision of
Section 1.06 or the definition of “Alternative Currency”; and
(f)    only the written consent of (a) the Required Term A Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term A Lender to assign any of its
rights or obligations hereunder, (b) the Required Term B Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Term B Lender to assign any of its
rights or obligations hereunder, and (c) the Required Revolving Lenders shall be
required to the extent such amendment, waiver or consent shall impose any
greater restriction on the ability of any Revolving Lender to assign any of its
rights or obligations hereunder;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the


115
64069629

--------------------------------------------------------------------------------





Lenders required above, affect the rights or duties of such Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Engagement Letter may only
be amended, and the rights or privileges thereunder may only be waived, in a
writing executed by each of the parties thereto; and (v) no amendment, waiver or
consent shall, unless in writing and signed by an Alternate Currency Fronting
Lender in addition to the Lenders required above, affect the rights or duties of
such Alternate Currency Fronting Lender under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
the Borrowers to use cash collateral in the context of a bankruptcy or
insolvency proceeding.
In addition, notwithstanding the foregoing, the Parent Borrower may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make one or more
amendments or modifications to (A) allow the maturity of the Commitments or
Loans of the Accepting Lenders (as defined below) to be extended, (B) modify the
Applicable Rate and/or fees payable with respect to the Loans and Commitments of
the Accepting Lenders, (C) modify any covenants or other provisions or add new
covenants or provisions that are agreed between the Borrowers, the
Administrative Agent and the Accepting Lenders; provided that such modified or
new covenants and provisions are applicable only during periods after the
applicable Maturity Date that is in effect on the effective date of such
Permitted Amendment, and (D) any other amendment to a Loan Document required to
give effect to the Permitted Amendments described in clauses (A), (B) and (C) of
this paragraph (“Permitted Amendments”, and any amendment to this Agreement to
implement Permitted Amendments, a “Loan Modification Agreement”)  pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Parent Borrower.  Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendments and (ii) the date on which
such Permitted Amendments are requested to become effective.  Permitted
Amendments shall become effective only with respect to the Commitments and/or
Loans of the Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Commitments and/or Loans as to which such Lender’s
acceptance has been made.  The Parent Borrower, each other Credit Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Credit Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that (1) upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendments evidenced thereby and


116
64069629

--------------------------------------------------------------------------------





only with respect to the Commitments and Loans of the Accepting Lenders as to
which such Lenders’ acceptance has been made, (2) any applicable Lender who is
not an Accepting Lender may be replaced by the Borrowers in accordance with
Section 10.13, and (3) the Administrative Agent and the Borrowers shall be
permitted to make any amendments or modifications to any Loan Documents
necessary to allow any borrowings, prepayments, participations in Letters of
Credit and Swing Line Loans and commitment reductions to be ratable across each
Class of Commitments the mechanics for which may be implemented through the
applicable Loan Modification Agreement and may include technical changes related
to the borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such  prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.
Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with an Incremental Facility, as set forth in Section 2.16(h).
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Credit Parties, the Administrative Agent, an L/C Issuer, a
Swing Line Lender or an Alternative Currency Fronting Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer provided
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, any
Swing Line Lender, an L/C Issuer or the Parent Borrower may, in its discretion,
agree to accept notices and other


117
64069629

--------------------------------------------------------------------------------





communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, each of the L/C Issuers, each of the Swing Line Lenders and each of the
Alternative Currency Fronting Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the Parent Borrower, the Administrative
Agent, and, in the case of Revolving Lenders, the L/C Issuers and the Swing Line
Lenders. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to a Credit Party or
its securities for purposes of United States Federal or state securities Laws.


118
64069629

--------------------------------------------------------------------------------





(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrowers in accordance with Section 10.04. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies.
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and all of the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer, any Swing Line Lender or any Alternative Currency Fronting
Lender from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer, a Swing Line Lender or an Alternative Currency
Fronting Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from enforcing payments of amounts payable to such
Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from exercising setoff
rights in accordance with Section 10.08 (subject to the terms of Section 2.14),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Credit
Party or any Subsidiary under any Debtor Relief Law; and provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and the
Arrangers (including the reasonable fees, charges and disbursements of one
counsel, and, if applicable, one local counsel in each material jurisdiction,
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, due diligence, the preparation, negotiation,
execution, delivery and administration of this


119
64069629

--------------------------------------------------------------------------------





Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out‑of‑pocket expenses
incurred by the Administrative Agent, any Lender, any L/C Issuer, any Swing Line
Lender, or any Alternative Currency Fronting Lender (including the fees, charges
and disbursements of counsel for the Administrative Agent, any Lender, any L/C
Issuer, any Swing Line Lender or any Alternative Currency Fronting Lender;
provided that reimbursement for fees, charges and disbursements of additional
counsel of the Lenders will be limited to one additional counsel for all of the
Lenders (and one additional counsel per specialty area and one local counsel per
applicable jurisdiction), plus additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each L/C
Issuer, the Agents and their Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by a Credit Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, each Lender’s agreement to make Loans or the use or intended
use of the proceeds thereof) or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Credit Party
or any Subsidiary, or any Environmental Liability related in any way to a Credit
Party or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Credit Party, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses (w) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (x) result from a claim brought by a Credit Party against an
Indemnitee for breach in bad faith or a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Credit Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (y) result from any
litigation in which an Indemnitee and one or more Credit Parties are adverse to
each other, and in which the Credit Parties prevail on their claims and the
Indemnitee does not prevail on its defenses or its counterclaims


120
64069629

--------------------------------------------------------------------------------





interposed in such litigation and such Credit Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of any Credit Party or any Affiliate thereof and that is brought by an
Indemnitee against any other Indemnitee (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against any Agent, Arranger
or Bookrunner in its capacity as such)). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes,
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to the Administrative Agent (or any sub‑agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing and without relieving the Borrowers of their obligations with
respect thereto, each Lender severally agrees to pay to the Administrative Agent
(or any such sub‑agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent) or such L/C Issuer or such Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor (accompanied by backup
documentation to the extent available).
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer, any Swing Line Lender,
any Alternative Currency Fronting Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
10.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered


121
64069629

--------------------------------------------------------------------------------





into by the Administrative Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder (except in a transaction not prohibited by Section 7.04) without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 10.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.06, or (iii) by way of pledge or
assignment or grant of a security interest subject to the restrictions of
subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans and Alternative Currency Risk Participations) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall


122
64069629

--------------------------------------------------------------------------------





not be less than $5,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Parent Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Revolving
Commitment;
(D)    the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of a
Revolving Commitment; and
(E)    the consent of the Lead Alternative Currency Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that no such processing and recordation fee shall be required in the
case of an assignment by a Lender to an Affiliate of such Lender and the


123
64069629

--------------------------------------------------------------------------------





Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to a Credit Party. No such assignment shall be made to a
Credit Party or any Affiliate or Subsidiary of a Credit Party.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).
(vii)    No Assignment to Defaulting Lenders or Disqualified Institutions. No
such assignment shall be made to a Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (vii) or to a Disqualified
Institution.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.


124
64069629

--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers, any L/C
Issuer, any Swing Line Lender, any Alternative Currency Fronting Bank and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Person that would not constitute an Eligible Assignee, a Defaulting Lender, a
Disqualified Institution, a Borrower or Affiliate or Subsidiary any of the
Borrowers) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans and its Alternative Currency Risk
Participations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be


125
64069629

--------------------------------------------------------------------------------





conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge, assign or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.
(g)    Disqualified Institutions.
(i)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall ‎not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
(ii)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Parent Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
clause (g)(ii) shall not be void, but the other provisions of this clause (g)
shall apply.
(iii)    If any assignment or participation is made to any Disqualified
Institution without the Parent Borrower’s prior written consent in violation of
clause (ii) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrowers may, at their sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all Obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment (but only to the extent that no
proceeds of Revolving Loans are used to make such repayment), (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase


126
64069629

--------------------------------------------------------------------------------





or prepay such Term Loans by paying the lesser of (x) the outstanding principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder (but,
in each case under this clause (B), only to the extent that no proceeds of
Revolving Loans are used to make such purchase or prepayment) and/or (C) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the outstanding principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
any other Credit Party, the Administrative Agent or any other Lender, (y) attend
or participate in meetings attended by the Lenders or the Administrative Agent,
or (z) access the Platform or any other electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Bankruptcy Plan, (2) if such Disqualified Institution does
vote on such Bankruptcy Plan notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2)
(v)    The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Parent Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.
(h)    Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time a Lender that is an L/C Issuer, Swing Line
Lender and/or an Alternative Currency Fronting Lender assigns all of its
Commitments and Loans pursuant to subsection (b) above, such Lender may, (i)
upon thirty (30) days’ notice to the Parent Borrower and the Lenders, resign as
an L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Parent Borrower,
resign as a Swing Line Lender and/or (iii) upon thirty (30) days’ notice to the
Parent Borrower, resign as an Alternative Currency Fronting Lender. In the event
of any such resignation as an L/C Issuer, a Swing Line Lender or an Alternative
Currency Fronting Lender, the Parent Borrower shall be entitled to appoint from
among the Revolving Lenders (with the applicable Revolving Lender’s consent) a
successor L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender
hereunder; provided,


127
64069629

--------------------------------------------------------------------------------





however, that no failure by the Parent Borrower to appoint any such successor
shall affect the resignation of such Lender as an L/C Issuer, a Swing Line
Lender or an Alternative Currency Fronting Lender, as the case may be. If any
Lender resigns as an L/C Issuer, it shall retain all rights, powers, privileges
and duties of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Lenders to make Base Rate Committed Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(b)).
If any Lender resigns as a Swing Line Lender, it shall retain all rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Lenders to make Base Rate Committed Revolving
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). If any Alternative Currency Fronting Lender resigns as an
Alternative Currency Fronting Lender, it shall retain all rights and obligations
of an Alternative Currency Fronting Lender hereunder with respect to all
Alternative Currency Risk Participations outstanding as of the effective date of
its resignation as an Alternative Currency Fronting Lender and all obligations
of the Borrowers or any other Lender with respect thereto (including the right
to require Alternative Currency Participating Lenders to fund any Alternative
Currency Risk Participations therein in the manner provided in Section 2.02(f)).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender and/or
Alternative Currency Fronting Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by the
resigning L/C Issuer and outstanding at the time of such succession or make
other arrangements reasonably satisfactory to the resigning L/C Issuer to
effectively assume the obligations of the resigning L/C Issuer with respect to
such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Parent Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Credit Party that the Administrative Agent, any such Lender or any
such L/C Issuer reasonably believes is not bound by a duty of confidentiality to
the Credit Parties, (i) to any rating agency (provided such rating agencies are
advised of the confidential nature of such information and agree to keep such
information confidential) or (j) as reasonably required by any Lender or other
Person that would qualify as an Eligible Assignee hereunder (without giving
effect to the consent required under Section 10.06


128
64069629

--------------------------------------------------------------------------------





(b)(iii)) providing financing to such Lender (provided such Lenders or such
other Persons are advised of the confidential nature of such information and
agree to keep such information confidential). In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and customary
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by a Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of a Credit
Party against any and all of the Obligations of the Borrowers now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or such L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Parent Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation.


129
64069629

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or any Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


130
64069629

--------------------------------------------------------------------------------





10.13    Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or is or becomes a Disqualified Institution, or if
any Lender does not consent to any amendment or waiver of any provision hereof
or of any other Loan Document for which its consent is required under Section
10.01 that has been approved by the Required Lenders, Required Term A Lenders or
Required Term B Lenders, as applicable, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    the assignment fee specified in Section 10.06(b) shall have been paid to
or waived by the Administrative Agent;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender’s refusal to consent
to an amendment, waiver or consent, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING


131
64069629

--------------------------------------------------------------------------------





ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST A CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.
10.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the


132
64069629

--------------------------------------------------------------------------------





other Arrangers are arm’s‑length commercial transactions between the Credit
Parties and their Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, (B) the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate, and (C) the Credit Parties are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent, any
Lender nor any Arranger has any obligation to disclose any of such interests to
the Credit Parties or their Affiliates. To the fullest extent permitted by law,
each Credit Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Lenders and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.17    USA Patriot Act and Canadian AML Acts Notice.
Each Lender that is subject to the Patriot Act (as hereinafter defined) or any
Canadian AML Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Patriot Act”) and the Canadian AML Acts, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties, information
concerning its direct and indirect holders of Equity Interests and other Persons
exercising Control over it, and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act and the Canadian AML Acts. The Parent Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Canadian AML Acts.
10.18    Delivery of Signature Page.
Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.
10.19    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrowers
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent


133
64069629

--------------------------------------------------------------------------------





that on the Business Day following receipt by the Administrative Agent or such
Lender, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or any Lender from
the Borrowers in the Agreement Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law). All of the Borrowers’ obligations under
this Section 10.19 shall survive termination of the Commitments and repayment of
all other Obligations hereunder.
10.20    No Novation.
(a)    This Agreement amends, restates and supersedes the Existing Credit
Agreement in its entirety and is not intended to be or operate as a novation or
an accord and satisfaction of the Existing Credit Agreement or the obligations
evidenced thereby or provided for thereunder. Without limiting the generality of
the foregoing (i) all Revolving Loans, Swing Line Loans, Term A Loans, Term B
Loans, Canadian Term B Loans and Negotiated Rate Loans outstanding under the
Existing Credit Agreement shall on the Closing Date become Revolving Loans,
Swing Line Loans, Term A Loans, Term B Loans, Canadian Term B Loans and
Negotiated Rate Loans, as the case may be, hereunder, (ii) all Existing Letters
of Credit shall on the Closing Date become Letters of Credit hereunder and (iii)
all other Obligations outstanding under the Existing Credit Agreement shall on
the Closing Date be Obligations under this Agreement. To the extent the Existing
Credit Agreement provides that certain terms survive the termination of the
Existing Credit Agreement or survive the payment in full of principal, interest
and all other amounts payable thereunder, then such terms shall survive the
amendment and restatement of the Existing Credit Agreement.
(b)    On the Closing Date, the Original Revolving Note, if any, held by each
Revolving Lender shall be deemed to be cancelled and, if such Revolving Lender
has requested a Revolving Note hereunder, amended and restated by the Revolving
Note delivered hereunder on or about the Closing Date (regardless of whether any
Revolving Lender shall have delivered to the Borrowers for cancellation the
Original Revolving Note held by it).  Each Revolving Lender, whether or not
requesting a Revolving Note hereunder, shall use its commercially reasonable
efforts to deliver the Original Revolving Note held by it to the Borrowers for
cancellation and/or amendment and restatement.  All amounts owing under, and
evidenced by, the Original Revolving Notes as of the Closing Date shall continue
to be outstanding hereunder, and shall from and after the Closing Date, if
requested by the Revolving Lender holding such Original Revolving Note, be
evidenced by the Revolving Notes, and shall in any event be evidenced by, and
governed by the terms of, this Agreement.  Each Revolving Lender hereby agrees
to indemnify and hold harmless the Borrowers from and against any and all
liabilities, losses, damages, actions or claims that may be imposed on, incurred
by or asserted against the Borrowers arising out of such Revolving Lender’s
failure to deliver the Original Revolving Note held by it to the Borrowers for
cancellation, subject to the condition that no Borrower shall make any payment
to any Person claiming to be the holder of such Original Revolving Note unless
such Revolving Lender is first notified of such claim and is given the
opportunity, at such Revolving Lender’s sole cost and expense, to assert any
defenses to such payment.
10.21    Exiting Lenders.


134
64069629

--------------------------------------------------------------------------------





On the Closing Date, the commitment of each lender that is a party to the
Existing Credit Agreement but is not a party to this Agreement (an “Exiting
Lender”) will be terminated, all outstanding obligations owing to the Exiting
Lenders will be repaid in full and each Exiting Lender will cease to be a Lender
under the Existing Credit Agreement and will not be a Lender under this
Agreement.
10.22    ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
10.23    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI.    

GUARANTY
11.01    The Guaranty.
(a)    The Guarantor hereby guarantees to the Administrative Agent and each of
the holders of the Obligations, as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantor hereby further
agrees that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory


135
64069629

--------------------------------------------------------------------------------





Cash Collateralization or otherwise), the Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any of
the other Loan Documents or other documents relating to the Obligations, the
obligations of the Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
11.02    Obligations Unconditional.
The obligations of the Guarantor under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. The Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of the Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of the
Guarantor).


136
64069629

--------------------------------------------------------------------------------





With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
Guaranty given hereby and of Credit Extensions that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
11.03    Reinstatement.
Neither the Guarantor’s obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantor under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and the Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.
11.04    Certain Waivers.
The Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrowers or any other Person or pursuit of any other remedy or enforcement
of any other right and (c) nothing contained herein shall prevent or limit
action being taken against the Borrowers hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantor shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantor’s
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.
11.05    Remedies.
The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII


137
64069629

--------------------------------------------------------------------------------





(and shall be deemed to have become automatically due and payable in the
circumstances provided in Article VIII) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantor for purposes of Section 11.01.
11.06    Guaranty of Payment; Continuing Guaranty.
The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
11.07    Keepwell.
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Obligation under any Swap Contract, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article XI voidable under any applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of each applicable Credit Party under this Section shall remain in
full force and effect until all of the Obligations have been irrevocably paid
and performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Obligation under any Swap
Contract for all purposes of the Commodity Exchange Act.
[Remainder of Page Intentionally Left Blank]




138
64069629

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.
BORROWERS:
VENTAS REALTY, LIMITED PARTNERSHIP

By:    Ventas, Inc., its General Partner
By:
/s/ Robert F. Probst    
Name: Robert F. Probst
Title: Executive Vice President and Chief
Financial Officer

VENTAS SSL ONTARIO II, INC.
By:
/s/ Christian N. Cummings    
Name: Christian N. Cummings
Title: President

VENTAS SSL ONTARIO III, INC.
By:
/s/ Christian N. Cummings    
Name: Christian N. Cummings
Title: President

VENTAS CANADA FINANCE LIMITED
By:
/s/ Christian N. Cummings    
Name: Christian N. Cummings
Title: President

VENTAS UK FINANCE, INC.
By:
/s/ Christian N. Cummings    
Name: Christian N. Cummings
Title: President

VENTAS EURO FINANCE, LLC
By:
/s/ Christian N. Cummings    
Name: Christian N. Cummings
Title: President

GUARANTOR:
VENTAS, INC.



Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------





By:
/s/ Robert F. Probst    
Name: Robert F. Probst
Title: Executive Vice President and Chief
Financial Officer





Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent
By:    /s/ Yinghua Zhang    
Name:    Yinghua Zhang
Title:    Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






LENDERS:
BANK OF AMERICA, N.A., as a Lender, Swing Line Lender, L/C Issuer and
Alternative Currency Fronting Lender

By:    /s/ Yinghua Zhang    
Name:    Yinghua Zhang
Title:    Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender, Swing Line Lender and L/C Issuer
By:    /s/ Nadeige Dang    
Name:    Nadeige Dang
Title:    Vice President






Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:    /s/ Scott O’Connell    
Name:    Scott O’Connell
Title:    Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender
By:    /s/ Christopher Aitkin    
Name:    Christopher Aitkin
Title:    Assistant Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender
By:    /s/ John C. Rowland    
Name:    John C. Rowland
Title:    Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:    /s/ Karen Ramos    
Name:    Karen Ramos
Title:    Managing Director


By:    /s/ Gordon Yip    
Name:    Gordon Yip
Title:    Director






Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ John T. Murphy    
Name:    John T. Murphy
Title:    Senior Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender
By:    /s/ Rina Kansagra    
Name:    Rina Kansagra
Title:    Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender
By:    /s/ Sean C. Dunne    
Name:    Sean C. Dunne
Title:    Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
By:    /s/ Annie Dorval    
Name:    Annie Dorval
Title:    Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH, as a Lender
By:    /s/ Craig Pearson    
Name:    Craig Pearson
Title:    Associate Director


By:    /s/ Denise Bushee    
Name:    Denise Bushee
Title:    Associate Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender
By:    /s/ Andrea S. Chen    
Name:    Andrea S. Chen
Title:    Managing Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






COMPASS BANK, as a Lender
By:    /s/ Brian Tuerff    
Name:    Brian Tuerff
Title:    Senior Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A., as a Lender
By:    /s/ Lloyd Baron    
Name:    Lloyd Baron
Title:    Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:    /s/ William O’Daly    
Name:    William O’Daly
Title:    Authorized Signatory


By:    /s/ Peter Badal    
Name:    Peter Badal
Title:    Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as a Lender
By:    /s/ John Davies    
Name:    John Davies
Title:    Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender
By:    /s/ Michael King    
Name:    Michael King
Title:    Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender
By:    /s/ Michelle C. Phillips    
Name:    Michelle C. Phillips
Title:    Execution Head & Director




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:    /s/ William G. Karl    
Name:    William G. Karl
Title:    Executive Officer




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender
By:    /s/ Ahaz Armstrong    
Name:    Ahaz Armstrong
Title:    Senior Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Jason LaGrippe    
Name:    Jason LaGrippe
Title:    Duly Authorized Signatory




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender
By:    /s/ Chris Galvez    
Name:    Chris Galvez
Title:    Vice President
By:    /s/ Benjamin Arroyo    
Name:    Benjamin Arroyo
Title:    Vice President






Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender
By:    /s/ Michael P. Perillo    
Name:    Michael P. Perillo
Title:    Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender
By:    /s/ Bob Besser    
Name:    Bob Besser
Title:    Senior Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender
By:    /s/ Brittany Mondane    
Name:    Brittany Mondane
Title:    Second Vice President




Ventas Realty, Limited Partnership
Credit Agreement
64069629

--------------------------------------------------------------------------------






 
SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
 
Revolving
Commitment
 
Applicable
Percentage
 
Term A
Commitment
 
Applicable
Percentage
 
Bank of America, N.A.
 
$
170,000,000.00
 
5.666666667
%
$
14,117,647.08
 
7.058823540
%
JPMorgan Chase Bank, N.A.
 
$
170,000,000.00
 
5.666666667
%
$
14,117,647.06
 
7.058823530
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
160,000,000.00
 
5.333333333
%
$
9,411,764.71
 
4.705882355
%
Barclays Bank PLC
 
$
160,000,000.00
 
5.333333333
%
$
12,773,109.24
 
6.386554620
%
Citibank, N.A.
 
$
160,000,000.00
 
5.333333333
%
$
12,773,109.24
 
6.386554620
%
Credit Agricole Corporate and Investment Bank
 
$
160,000,000.00
 
5.333333333
%
$
12,773,109.24
 
6.386554620
%
PNC Bank, National Association
 
$
160,000,000.00
 
5.333333333
%
$
9,411,764.71
 
4.705882355
%
Royal Bank of Canada
 
$
160,000,000.00
 
5.333333333
%
$
12,773,109.24
 
6.386554620
%
TD Bank, N.A.
 
$
100,000,000.00
 
3.333333333
%
$
12,773,109.24
 
6.386554620
%
The Toronto-Dominion Bank, New York Branch
 
$
60,000,000.00
 
2.000000000
%
 
 
 
 
 
UBS AG, Stamford Branch
 
$
160,000,000.00
 
5.333333333
%
$
12,773,109.24
 
6.386554620
%
Wells Fargo Bank, National Association
 
$
160,000,000.00
 
5.333333333
%
$
9,411,764.71
 
4.705882355
%
Compass Bank
 
$
130,000,000.00
 
4.333333333
%
$
9,411,764.71
 
4.705882355
%
BMO Harris Bank, N.A.
 
$
130,000,000.00
 
4.333333333
%
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
 
$
130,000,000.00
 
4.333333333
%
 
 
 
 
Mizuho Bank, Ltd.
 
$
130,000,000.00
 
4.333333333
%
 
 
 
 
Morgan Stanley Bank, N.A.
 
$
130,000,000.00
 
4.333333333
%
 
 
 
 
Morgan Stanley Senior Funding, Inc.
 
 
 
 
 
$
9,411,764.71
 
4.705882355
%
The Bank of Nova Scotia
 
$
130,000,000.00
 
4.333333333
%
 
 
 
 
 
Sumitomo Mitsui Banking Corporation
 
$
130,000,000.00
 
4.333333333
%
$
5,042,016.81
 
2.521008405
%
Branch Banking and Trust Company
 
$
75,000,000.00
 
2.500000000
%
$
5,042,016.81
 
2.521008405
%
Capital One, N.A.
 
$
75,000,000.00
 
2.500000000
%
$
3,361,344.54
 
1.680672270
%
Bank of the West
 
$
65,000,000.00
 
2.166666667
%
$
2,352,941.18
 
1.176470590
%
Fifth Third Bank
 
$
50,000,000.00
 
1.666666667
%
$
14,453,781.48
 
7.226890740
%
City National Bank
 
$
25,000,000.00
 
0.833333333
%
 
 
 
 
 
The Northern Trust Company
 
$
20,000,000.00
 
0.666666667
%
$
2,016,806.72
 
1.008403360
%
RBS Citizens, N.A.
 
 
 
 
 
 
$
6,386,554.62
 
3.193277310
%
Goldman Sachs Bank USA
 
 
 
 
 
 
$
9,411,764.71
 
4.705882355
%
Raymond James Bank N.A.
 
 
 
 
 
 
 
 
 
 
 
Total
 
$
3,000,000,000.00
 
100.000000000
%
$
200,000,000.00
 
100.000000000
%





Schedule 2.01
64128550

--------------------------------------------------------------------------------











Schedule 2.01
64128550

--------------------------------------------------------------------------------










 
Lender
 
Canadian Term B
Commitment
 
Applicable
Percentage
 
US Term B
Commitment
 
Applicable
Percentage
 
Bank of America, N.A.
 
CAD
9,330,000.000
 
7.5000000000
%
$
19,455,621.75
 
6.983692012
%
JPMorgan Chase Bank, N.A.
 
 
 
 
 
 
$
18,950,449.87
 
6.802358058
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
Barclays Bank PLC
 
CAD
8,441,428.57
 
6.7857142846
%
$
17,602,705.33
 
6.318578464
%
Citibank, N.A.
 
CAD
8,441,428.57
 
6.7857142846
%
$
17,602,705.33
 
6.318578464
%
Credit Agricole Corporate and Investment Bank
 
CAD
8,441,428.57
 
6.7857142846
%
$
2,885,514.16
 
1.035769632
%
PNC Bank, National Association
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
Royal Bank of Canada
 
CAD
8,441,428.57
 
6.7857142846
%
$
17,602,705.33
 
6.318578464
%
TD Bank, N.A.
 
CAD
8,441,428.57
 
6.7857142846
%
$
17,602,705.33
 
6.318578464
%
The Toronto-Dominion Bank, New York Branch
 
 
 
 
 
 
 
 
 
 
 
UBS AG, Stamford Branch
 
CAD
8,441,428.57
 
6.7857142846
%
$
17,602,705.33
 
6.318578464
%
Wells Fargo Bank, National Association
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
Compass Bank
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
BMO Harris Bank, N.A.
 
 
 
 
 
 
 
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
 
 
 
 
 
 
 
 
 
 
 
Mizuho Bank, Ltd.
 
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A.
 
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Senior Funding, Inc.
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
The Bank of Nova Scotia
 
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation
 
CAD
3,332,142.86
 
2.6785714309
%
$
6,948,436.31
 
2.464175708
%
Branch Banking and Trust Company
 
CAD
12,662,142.86
 
10.1785714309
%
$
7,453,608.13
 
2.675509641
%
Capital One, N.A.
 
 
 
 
 
$
5,479,483.11
 
1.966887664
%
Bank of the West
 
CAD
1,555,000.00
 
1.2500000000
%
$
3,242,603.61
 
1.163948663
%
Fifth Third Bank
 
CAD
9,552,142.86
 
7.6785714309
%
$
19,918,850.77
 
7.149970368
%
City National Bank
 
 
 
 
 
 
 
 
 
 
 
The Northern Trust Company
 
 
 
 
 
 
$
3,287,689.86
 
1.180132597
%
RBS Citizens, N.A.
 
 
 
 
 
 
$
10,411,017.91
 
3.737086563
%
Goldman Sachs Bank USA
 
CAD
6,220,000.00
 
5.0000000000
%
$
12,970,414.45
 
4.655794657
%
Raymond James Bank N.A.
 
 
 
 
 
 
$
14,717,191.17
 
5.282808832
%
Total
 
CAD
124,400,000.00
 
100.000000000
%
$
278,586,480.00
 
100.000000000
%







Schedule 2.01
64128550

--------------------------------------------------------------------------------










 
SCHEDULE 2.02
 
ALTERNATIVE CURRENCY
PARTICIPATING LENDERS(1) 
               
Lender
 
Euro
 
Sterling
 
Yen
 
Canadian
Dollars
 
Australian
Dollars
 
Swiss
Francs
 
Bank of America, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
JPMorgan Chase Bank, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Barclays Bank PLC
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Citibank, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Credit Agricole Corporate and Investment Bank
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
PNC Bank, National Association
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Royal Bank of Canada
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
TD Bank, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
The Toronto-Dominion Bank, New York Branch
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
UBS AG, Stamford Branch
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Wells Fargo Bank, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Compass Bank
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
BMO Harris Bank, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Credit Suisse AG, Cayman Islands Branch
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Mizuho Bank, Ltd.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Morgan Stanley Bank, National Association
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
The Bank of Nova Scotia
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Sumitomo Mitsui Banking Corporation
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Branch Banking and Trust Company
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Capital One, N.A.
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Bank of the West
 
No
 
No
 
No
 
Yes
 
No
 
No
 
Fifth Third Bank
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
City National Bank
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Yes
 
Northern Trust Company
 
No
 
No
 
No
 
No
 
No
 
No
 



(1)  A “Yes” on this table indicates that a Lender has the ability to fund in a
particular currency and is not an Alternative Currency Participating Lender
(e.g., Bank of America, N.A. can fund each of the six currencies and is not an
Alternative Currency Participating Lender for any currency).








Schedule 2.02
64128550

--------------------------------------------------------------------------------










 
SCHEDULE 2.03
 
EXISTING LETTERS OF CREDIT
 
Letter of
Credit #
 
Beneficiary
 
Applicant Name
Issuer
 
 
Amount
 
3088800
 
KEYBANK NATIONAL ASSOCIATION, OR ITS SUCCESSOR BY OPERATION OF LAW
 
SYRACUSE MOB, LLC
C/O COGDELL SPENCER LP
BANK OF AMERICA, N.A.
 
 
$486,000.00
 
3128318
 
SAFETY NATIONAL CASUALTY CORPORATION
 
ATRIA SENIOR LIVING, INC.
BANK OF AMERICA, N.A.
 
 
$13,450,000.00
 
68107518
 
PUEBLO ASSISTED LIVING LIMITED PARTNERSHIP
A NEVADA LIMITED PARTNERSHIP
C/O CRESCENT DEVELOPMENT COMPANY
 
VTR ASSISTED LIVING, INC.
BANK OF AMERICA, N.A.
 
 
$173,750.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Total
 
 


$14,109,750.00


 











Schedule 2.03
64128550

--------------------------------------------------------------------------------








 
SCHEDULE 5.19
 
TAXPAYER IDENTIFICATION NUMBERS
 
CREDIT PARTY
 
U.S. TAXPAYER IDENTIFICATION
NUMBER
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
VENTAS SSL ONTARIO II, INC.
 
38-3755065
VENTAS SSL ONTARIO III, INC.
 
98-0530812
VENTAS CANADA FINANCE LIMITED
 
98-1183244
VENTAS UK FINANCE, INC.
 
61-1055020
VENTAS EURO FINANCE, LLC
 
61-1055020
VENTAS, INC.
 
61-1055020









Schedule 5.19
64128550

--------------------------------------------------------------------------------








 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
CREDIT PARTIES:
 
Prior to June 5, 2017


c/o Ventas Realty, Limited Partnership
Ventas Realty, Limited Partnership
10350 Ormsby Park Place, Suite 300
Louisville, KY 40223
Attention: General Counsel
Telephone: (502) 357-9000
Facsimile: (502) 357-9029
Email: rriney@ventasreit.com
Website: www.ventasreit.com
 


As of and after June 5, 2017


c/o Ventas Realty, Limited Partnership
Ventas Realty, Limited Partnership
500 North Hurstbourne Parkway, Suite 200
Louisville, KY 40222
Attention: General Counsel
Telephone: (502) 357-9000
Facsimile: (502) 357-9029
Email: rriney@ventasreit.com
Website: www.ventasreit.com




With a copy to:
 
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Attention: Brad Kotler
Telephone: (312) 876-7651
Email: brad.kotler@lw.com




Schedule 10.02
64128550

--------------------------------------------------------------------------------









 
ADMINISTRATIVE AGENT; SWING LINE LENDERS; ALTERNATIVE CURRENCY FRONTING LENDER:
 
DAILY OPERATIONS CONTACT (and ALTERNATIVE CURRENCY FRONTING LENDER):
(for payments and Requests for Credit Extensions, including Swing Line Loan
Requests)
 
Name:          Melanie Brichant
Telephone: 980.386.4828
Facsimile #: 704.409.0550
Email:  Melanie.Brichant@baml.com
 
Mailing Address
 
Bank of America
101 North Tryon Street
NC1-001-04-39
Charlotte, NC 28255
 


USD PAYMENT INSTRUCTIONS:
Bank of America
New York NY
ABA 026009593
Acct # 1366072250600
Acct Name: Wire Clearing Acct for Syn Loans – LIQ
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 
EUR PAYMENT INSTRUCTIONS:
Bank of America London
IBAN: GB63 BOFA 1650 5096 2720 19
Swift Address: BOFAGB22
Acct #: 96272019
Attn: Grand Cayman Unit #1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 
GBP PAYMENT INSTRUCTIONS:
Bank of America London
Sort Code: 165050
IBAN: GB41 BOFA 1650 5096 2720 27
Swift Address: BOFAGB22
Acct #: 96272027
Attn: Grand Cayman Unit #1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 
YEN PAYMENT INSTRUCTIONS:
Bank of America, Tokyo
SWIFT: BOFAJPJX
Acct #: 96272011
Attn: Credit Services Grand Cayman Unit 1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 


Schedule 10.02
64128550

--------------------------------------------------------------------------------





CANADIAN DOLLAR PAYMENT INSTRUCTIONS:
Bank of America Canada
SWIFT: BOFACATT
Acct #: 65042228
Attn: Credit Services Grand Cayman Unit 1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 
AUSTRALIAN DOLLAR PAYMENT INSTRUCTIONS:
Bank of America Australia Ltd, Sidney
SWIFT: BOFAAUSX
Acct #: 96272016
Attn: Credit Services Grand Cayman Unit 1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP
 
SWISS FRANC PAYMENT INSTRUCTIONS:
Bank of America Geneva
SWIFT: BOFACH2X
Acct #: 91207013
Attn: Credit Services Grand Cayman Unit 1207
Ref: VENTAS REALTY LIMITED PARTNERSHIP


 
OTHER NOTICES AS ADMINISTRATIVE AGENT:
 
Bank of America, N.A.
901 Main Street 14th
Mail Code: TX1-492-14-19
Dallas, Texas 75202
Attention:  Maurice Washington
Telephone: 214-209-5606
Telecopier: 214-290-9544
Electronic Mail:  maurice.washington@baml.com
 
with a copy to:
 
Bank of America, N.A.
Wholesale Credit GCIB Healthcare
100 N. Tryon Street
Mail Code: NC1 -007-17-11
Charlotte, NC 28255
Attention: Yinghua Zhang
Telephone:  980-387-5915
Telecopier:  312-453-2722
Electronic Mail: yinghua.zhang@baml.com
 




Schedule 10.02
64128550

--------------------------------------------------------------------------------







L/C ISSUERS:
 
BANK OF AMERICA, N.A.


Charles Herron
Bank of America, N.A.
1 Fleet Way
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA18507
Attention: Trade Services
Telephone: 570-496-9564
Telecopier: 1.800.755.8743
Electronic Mail: charles.p.herron@baml.com


JPMORGAN CHASE BANK, N.A.


JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Tel: 800-364-1969
Fax: 813-432-5161












Schedule 10.02
64128550

--------------------------------------------------------------------------------








 
EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:            ,    
 
To:    Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit and
Guaranty Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
 
The undersigned Parent Borrower hereby requests the following [for itself] [as
agent for [INSERT APPLICABLE BORROWER]]:
 
The undersigned hereby requests (select one):
 
o A Borrowing
o A Continuation
o A Conversion
o A Prepayment

 
of [Committed Revolving Loans][Term A Loans][Term B Loans]:
 
1.
On                                       (a Business Day).

 
2.
In the amount of [currency]                                         . [The
Dollar Equivalent amount of this amount as of the date hereof is
$                                               .]

 
3.
In the following currency:                                                   .

 
4.
Comprised of the following Type of Loans: [Base Rate Loans][Eurocurrency Rate
Loans].

 
5.
For Eurocurrency Rate Loans: with an Interest Period of [one week]/[one] [two]
[three] [six] [nine] [twelve] months ending on
                                                  (a Business Day).



Exhibit A
64128550

--------------------------------------------------------------------------------







 
 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





Exhibit A
64128550

--------------------------------------------------------------------------------








 
EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:            ,    
 
To:    Bank of America, N.A., as Administrative Agent


 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit and
Guaranty Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
 
The undersigned Parent Borrower hereby requests a Swing Line Loan [for itself]
[as agent for [INSERT APPLICABLE BORROWER]]:
 
1.
On                                          (a Business Day).

 
2.
In the amount of $                                        .

 
 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 




Exhibit B
64128550

--------------------------------------------------------------------------------








 
EXHIBIT C
 
FORM OF NEGOTIATED RATE LOAN NOTICE
 
Date:            ,    
 
To:    Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit and
Guaranty Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
 
The undersigned Parent Borrower hereby provides notice of a Negotiated Rate
Loan:
 
1.
On                                          (a Business Day).

 
2.
In the amount of [currency]                                         . [The
Dollar Equivalent amount of this amount as of the date hereof is
$                                .]

 
3.
From                                    (Lender(s))

 
4.
To                                        (Borrower(s))

 
5.
Maturing:                                       

 
6.
Interest Rate:                                       



Exhibit C
64128550

--------------------------------------------------------------------------------







 
 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
[LENDER(S)]
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 







Exhibit C
64128550

--------------------------------------------------------------------------------








 
EXHIBIT D-1
 
FORM OF REVOLVING NOTE
 
FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                              ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Committed Revolving Loan from time to time made by
the Lender to the Borrowers under that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of April 25, 2017 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrowers, VENTAS, INC., a Delaware corporation, as guarantor, the
lending institutions party thereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
 
The Borrowers promise to pay interest on the unpaid principal amount of each
Committed Revolving Loan from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest on each Committed
Revolving Loan shall be made to the Administrative Agent for the account of the
Lender in the currency in which such Committed Revolving Loan was denominated
and in Same Day Funds at the Administrative Agent’s Office for such currency. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.
 
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.
 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Committed Revolving Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Revolving Note and endorse thereon the date,
amount, currency and maturity of its Committed Revolving Loans and payments with
respect thereto.
 
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


[signature page immediately follows]
 


Exhibit D-1
64128550

--------------------------------------------------------------------------------









 THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.




 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
VENTAS SSL ONTARIO II, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS SSL ONTARIO III, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS CANADA FINANCE LIMITED
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS UK FINANCE, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS EURO FINANCE, LLC
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 

 


Exhibit D-1
64128550

--------------------------------------------------------------------------------











Exhibit D-1
64128550

--------------------------------------------------------------------------------








 
LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Type of
Loan 
Made
 
Currency
and
Amount 
of Loan 
Made
 
End of
Interest
Period
 
Amount of
Principal 
or Interest 
Paid This 
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made 
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




Exhibit D-1
64128550

--------------------------------------------------------------------------------








 
EXHIBIT D-2
 
FORM OF TERM A NOTE
 
FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                              ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term A Loan made by the Lender to the Borrowers
under that certain Second Amended and Restated Credit and Guaranty Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrowers,
VENTAS, INC., a Delaware corporation, as guarantor, the lending institutions
party thereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent,
BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Swing Line Lenders and
L/C Issuers, and BANK OF AMERICA, N.A., as Alternative Currency Fronting Lender.
 
The Borrowers promise to pay interest on the unpaid principal amount of the Term
A Loan from the date of such Term A Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest on the Term A Loan shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office for such currency.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
 
This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.
 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  The Term A Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Term A Note and endorse thereon the date, amount, currency and maturity
of its Term A Loan and payments with respect thereto.
 
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.


[signature page immediately follows]


 


Exhibit D-2
64128550

--------------------------------------------------------------------------------









THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
 
 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
VENTAS SSL ONTARIO II, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
VENTAS SSL ONTARIO III, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
VENTAS CANADA FINANCE LIMITED
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
VENTAS UK FINANCE, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
VENTAS EURO FINANCE, LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 





Exhibit D-2
64128550

--------------------------------------------------------------------------------









 
TERM A LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Type of
Loan 
Made
 
Currency
and
Amount 
of Loan 
Made
 
End of
Interest
Period
 
Amount of
Principal 
or Interest 
Paid This 
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made 
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Exhibit D-2
64128550

--------------------------------------------------------------------------------








 
EXHIBIT D-3
 
FORM OF TERM B NOTE
 
FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                               ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term B Loan made by the Lender to the Borrowers
under that certain Second Amended and Restated Credit and Guaranty Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrowers, VENTAS,
INC., a Delaware corporation, as guarantor, the lending institutions party
thereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent, BANK
OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Swing Line Lenders and L/C
Issuers, and BANK OF AMERICA, N.A., as Alternative Currency Fronting Lender.
 
The Borrowers promise to pay interest on the unpaid principal amount of the Term
B Loan from the date of such Term B Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest on the Term B Loan shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Term B Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.
 
This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.
 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term B Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  The Term B Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Term B Note and endorse thereon the date, amount, currency and maturity
of its Term B Loan and payments with respect thereto.
 
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.


[signature page immediately follows]


 


Exhibit D-3
64128550

--------------------------------------------------------------------------------









THIS TERM B NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


 


Exhibit D-3
64128550

--------------------------------------------------------------------------------





 
VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
VENTAS SSL ONTARIO II, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS SSL ONTARIO III, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS CANADA FINANCE LIMITED
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS UK FINANCE, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
VENTAS EURO FINANCE, LLC
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 





Exhibit D-3
64128550

--------------------------------------------------------------------------------









 
TERM B LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Type of
Loan
Made
 
Currency
and
Amount
of Loan
Made
 
End of
Interest
Period
 
Amount of
Principal
or Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Exhibit D-3
64128550

--------------------------------------------------------------------------------








 
EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:______________________


 
To:    Bank of America, N.A., as Administrative Agent
 


Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit and
Guaranty Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation (the
“Guarantor”), as guarantor, the lending institutions party thereto from time to
time, BANK OF AMERICA, N.A., as Administrative Agent, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Swing Line Lenders and L/C Issuers, and BANK OF
AMERICA, N.A., as Alternative Currency Fronting Lender.
 
The undersigned Responsible Officer of the Guarantor hereby certifies as of the
date hereof that [he/she] is the
                                                             of the Guarantor,
and that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver to the Administrative Agent this Compliance Certificate on behalf of the
Guarantor and the Borrowers, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.        [Attached hereto as Schedule 1 are][The Credit Parties have delivered]
the audited consolidated financial statements required by Section 6.01(a) of the
Credit Agreement for the fiscal year of the Guarantor ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.        [Attached hereto as Schedule 1 are][The Credit Parties have delivered]
the unaudited consolidated financial statements required by Section 6.01(b) of
the Credit Agreement for the fiscal quarter of the Guarantor ended as of the
above date.  Such financial statements fairly present the financial condition,
results of operations, equity and cash flows of the Consolidated Group in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
2.        A review of the activities of the Credit Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and
 


Exhibit E
64128550

--------------------------------------------------------------------------------





[select one:]
 
[to the knowledge of the undersigned during such fiscal period, each of the
Credit Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
-or-
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
3.        The financial covenant analyses and information set forth on Schedule
[1][2] attached hereto are true and accurate on and as of the Financial
Statement Date referred to above.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                      ,                           .
 
 
 
 
 
Name:
 
Title:





Exhibit E
64128550

--------------------------------------------------------------------------------








 
EXHIBIT F
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the Assignors]
[and] [the Assignees] hereunder are several and not joint.] Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 


Exhibit F
64128550

--------------------------------------------------------------------------------





1.
Assignor[s]:
 
 
 
 
 
 
 [Assignor [is][is not] a Defaulting Lender]
 
 
 
2.
Assignee[s]:
 
 
 
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender] and indicate Assignee is not a Disqualified Institution]
 
 
 
3.
Borrowers:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership, VENTAS SSL
ONTARIO II, INC., an Ontario corporation, VENTAS SSL ONTARIO III, INC., an
Ontario corporation, VENTAS CANADA FINANCE LIMITED, a Nova Scotia limited
company, VENTAS UK FINANCE, INC., a Delaware corporation, and VENTAS EURO
FINANCE, LLC, a Delaware limited liability company
 
 
 
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
Second Amended and Restated Credit and Guaranty Agreement, dated as of April 25,
2017, among the Borrowers, Ventas, Inc., as guarantor, the lending institutions
party thereto from time to time, Bank of America, N.A., as Administrative Agent,
Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Swing Line Lenders and
L/C Issuers, and Bank of America, N.A., as Alternative Currency Fronting Lender.
 
 
 
6.
Assigned Interest:
 

 
Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment /
Loans
for all
Lenders
Amount of
Commitment /
Loans
Assigned
Percentage
Assigned of
Commitment /
Loans
 
CUSIP
Number
 
 
 
$
 
$
 
 
%
 
 
 
 
$
 
$
 
 
%
 
 
 
 
$
 
$
 
 
%
 

 
7.
Alternative Currency:
Assignee [can fund the following Alternative Currencies [Euro, Sterling, Yen,
Canadian Dollars, Australian Dollars, and Swiss Franc]] [cannot fund any
Alternative Currency] .
 
 
 
8.
Trade Date:
                                           ]

 
Effective Date:                          , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 


Exhibit F
64128550

--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:


 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:





Exhibit F
64128550

--------------------------------------------------------------------------------









 
[Consented to and] Accepted:
 
 
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
[Consented to:]
 
 
 
[VENTAS REALTY, LIMITED PARTNERSHIP
 
 
 
By:
Ventas, Inc., its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:]
 
 
 
 
 
 

 


Exhibit F
64128550

--------------------------------------------------------------------------------









 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.
Representations and Warranties.

 
1.1.    Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Credit Parties or their Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Credit Parties or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
 
1.2.    Assignee.  [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement) and it is not a
Disqualified Institution, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 5.05 thereof or delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.        Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 


Exhibit F
64128550

--------------------------------------------------------------------------------





3.        General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.
 
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


Exhibit F
64128550

--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




Exhibit G-1


64128550

--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




Exhibit G-2


64128550

--------------------------------------------------------------------------------






EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Exhibit G-3


64128550

--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




Exhibit G-3


64128550

--------------------------------------------------------------------------------






EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of April 25, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE,
INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC, a
Delaware limited liability company (“Ventas Euro Finance”), and each of the
entities from time to time executing a Borrower Joinder Agreement (together with
the Parent Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance
Limited, Ventas UK Finance and Ventas Euro Finance, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor,
the lending institutions party thereto from time to time, BANK OF AMERICA, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Swing Line Lenders and L/C Issuers, and BANK OF AMERICA, N.A., as Alternative
Currency Fronting Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Exhibit G-4


64128550

--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






Exhibit G-4


64128550